Exhibit 10.1

 

EXECUTION COPY

 

ACQUISITION AGREEMENT

 

BY AND BETWEEN

 

MONONGAHELA POWER COMPANY

 

AND

 

MOUNTAINEER GAS HOLDINGS LIMITED PARTNERSHIP

 

DATED AS OF AUGUST 4, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS      1.1.    Definitions    1      ARTICLE
II           PURCHASE AND SALE      2.1.    Purchase and Sale    12 2.2.   
Excluded Assets    13 2.3.    Assumed Obligations    13 2.4.    Excluded
Obligations    14 2.5.    Assignment of Certain Personal Property and Vehicle
Leases    15      ARTICLE III           PURCHASE PRICE      3.1.    Purchase
Price    15 3.2.    Post-Closing True-Up    17 3.3.    Release From Further
Liability    20 3.4.    Allocation of Purchase Price    20      ARTICLE IV     
     THE CLOSING      4.1.    Time and Place of Closing    21

4.2.

   Payment of Purchase Price    21 4.3.    Deliveries by the Seller    21 4.4.
   Deliveries by the Buyer    22      ARTICLE V           REPRESENTATIONS AND
WARRANTIES OF THE SELLER      5.1.    Organization; Qualification    22

 

-i-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

5.2.

   Authority Relative to this Agreement    23

5.3.

   Capitalization and Other Matters    23

5.4.

   Consents and Approvals; No Violation    24

5.5.

   Company Reports    24

5.6.

   Financial Statements    25

5.7.

   Undisclosed Liabilities    25

5.8.

   Absence of Certain Changes or Events    25

5.9.

   Indebtedness of the Company    26

5.10.

   Title and Related Matters    27

5.11.

   Rights of Way and Real Property    29

5.12.

   Transportation Contracts and Sales and Purchase Contracts    29

5.13.

   Insurance    29

5.14.

   Environmental Matters    30

5.15.

   Public Service Commission    31

5.16.

   Labor Matters:    31

5.17.

   ERISA; Employee Benefit Plans    33

5.18.

   Sufficiency of Assets    35

5.19.

   Certain Contracts and Arrangements    35

5.20.

   Legal Proceedings, Etc.    36

5.21.

   Compliance with Permits and Laws    36

5.22.

   Tax Matters    37

5.23.

   Related Party Matters    38

5.24.

   Regulatory Proceedings    38

5.25.

   Regulation as a Utility    38

5.26.

   Intellectual Property    38

5.27.

   Fees and Commissions    39

5.28.

   Subsidiaries and Affiliates    39

5.29.

   Books and Records    39

5.30.

   Accounts Receivable    40

5.31.

   Inventory    40

5.32.

   Plant and Equipment    40

5.33.

   Customers and Suppliers    40

5.34.

   Company Accounts    41

5.35.

   No Other Representations or Warranties    41      ARTICLE VI          
REPRESENTATIONS AND WARRANTIES OF THE BUYER     

6.1.  

   Organization    41

6.2.  

   Authority Relative to this Agreement    41

6.3.  

   Consents and Approvals; No Violation    42

6.4.  

   Availability of Funds    42

6.5.  

   Securities Act    42

6.6.  

   Litigation; Regulatory Approvals    43

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

  6.7.

   Fees and Commissions    43      ARTICLE VII           COVENANTS OF THE
PARTIES     

  7.1.

   Conduct of Business Prior to the Closing    43

  7.2.

   Access to Information    46

  7.3.

   Expenses    48

  7.4.

   Further Assurances; Post-Closing Payment Arrangements    49

  7.5.

   Public Statements    51

  7.6.

   Consents and Approvals    51

  7.7.

   Tax Matters    53

  7.8.

   Employees    55

  7.9.

   Risk of Loss    61

  7.10.

   Tax Clearance Certificates    62

  7.11.

   Name of the West Virginia Gas Distribution Business After the Closing    62

  7.12.

   Insurance    62

  7.13.

   No Solicitation of Competing Transaction    62

  7.14.

   Environmental Matters    63      ARTICLE VIII           CONDITIONS     

  8.1.

   Conditions to Each Party’s Obligations to Effect the Transactions    63

  8.2.

   Conditions to Obligations of the Buyer    65

  8.3.

   Conditions to Obligations of the Seller    66      ARTICLE IX          
INDEMNIFICATION     

  9.1.

   Indemnification    67

  9.2.

   Defense of Claims    69

  9.3.

   Tax Contest    71      ARTICLE X           TERMINATION AND ABANDONMENT     

10.1.

   Termination    72

10.2.

   Procedure and Effect of Termination    73

 

-iii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

                 ARTICLE XI           MISCELLANEOUS PROVISIONS     

11.1.

   Amendment and Modification    74

11.2.

   Waiver of Compliance; Consents    74

11.3.

   Limited Survival    74

11.4.

   Notices    75

11.5.

   Assignment    75

11.6.

   Rights Under This Agreement; No Third Party Beneficiaries    76

11.7.

   Governing Law    76

11.8.

   Counterparts    76

11.9.

   Interpretation; Construction    76

11.10.

   Schedules and Exhibits    76

11.11.

   Entire Agreement    76

11.12.

   Bulk Sales or Transfer Laws    77

11.13.

   Consent to Jurisdiction    77

11.14.

   Waiver of Jury Trial    77

11.15.

   Guarantee of Buyer’s Obligations    77

 

Exhibit A    2004 Capital Budget Exhibit B    Form of Bill of Sale Exhibit C   
Form of FIRPTA Affidavit Exhibit D    Form of Instrument of Assumption Exhibit E
   Form of Transition Services Agreement Exhibit F    Form of Opinion of
Seller’s Counsel Exhibit G    Form of Opinion of Buyer’s Counsel Exhibit H   
Certain Indemnification Obligations

 

Schedule 3.1 (b)(v)   OPEB Actuarial Assumptions Schedule 3.1 (c)(ii)   Payment
of Affiliate Long-Term Liabilities

 

-iv-



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

 

ACQUISITION AGREEMENT, dated as of August 4, 2004 (this “Agreement”), is made by
and between Monongahela Power Company, an Ohio corporation (the “Seller”), and
Mountaineer Gas Holdings Limited Partnership, a West Virginia limited
partnership (the “Buyer”). ArcLight Energy Partners Fund II, L.P. a Delaware
limited partnership, is also executing this Agreement for the sole purpose of
its obligations pursuant to Section 11.15 of this Agreement.

 

WHEREAS, the Seller is engaged in the business of transporting, distributing and
selling natural gas to commercial, residential and industrial customers in the
State of West Virginia primarily through Mountaineer Gas Company, a West
Virginia corporation and a wholly-owned subsidiary of the Seller (the
“Company”), and through certain Related Assets (as defined herein) that were
previously the assets of West Virginia Power Gas Service (the Company and the
Related Assets, together, are the “West Virginia Gas Distribution Business”);
and

 

WHEREAS, the Seller desires to sell, and Buyer desires to purchase, the Company
Common Stock (as defined herein) and each of the Related Assets and Buyer
desires to assume each of the Assumed Obligations (as defined herein);

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Definitions. (a) As used in this Agreement, the following terms have the
meanings specified in this Section 1.1(a). For capitalized terms used in this
Agreement but not defined in this subsection (a), see subsection (b).

 

(1) “2004 Capital Budget” means the 2004 budget for capital expenditures for the
West Virginia Gas Distribution Business attached hereto as Exhibit A, which sets
forth the projected Expansion Capital Expenditures and Maintenance Capital
Expenditures for fiscal year 2004.

 

(2) “Acquisition Proposal” means any proposal or offer made by any Person other
than the Buyer or any Subsidiary or Affiliate of the Buyer to acquire all or a
substantial part of the West Virginia Gas Distribution Business or any
Subsidiary of the Company or any capital stock of the Company or any Company
Subsidiary, whether by merger, tender offer, exchange offer, sale of assets or
similar transactions involving the Seller, the Company or any Company
Subsidiary.

 

1



--------------------------------------------------------------------------------

(3) “Additional Capital Budget” means the capital budget of the West Virginia
Gas Distribution Business for any fiscal year, or portion thereof, commencing
after December 31, 2004 and prior to the Closing Date established pursuant to
the historical budgeting process of the West Virginia Gas Distribution Business
in the ordinary course of business and consistent with past practice, with the
consent of the Buyer, which consent shall not be unreasonably withheld, which
shall set forth the projected Expansion Capital Expenditures and Maintenance
Capital Expenditures for such fiscal year.

 

(4) “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

(5) “Affiliate Accounts Payable” means any accounts payable by the Company or
the Company Subsidiaries to Affiliates of the Company or any Company Subsidiary
(as determined immediately prior to the Closing), other than the Company or any
Company Subsidiary, as determined from time to time in accordance with GAAP and
using the same policies, practices and methods as used to prepare the financial
statements of the Company and the Company Subsidiaries as of September 30, 2003.
For the avoidance of doubt, Affiliate Accounts Payable shall be treated as
Current Liabilities for purposes of this Agreement.

 

(6) “Affiliate Long-Term Liabilities” means Long-Term Debt and other long-term
liabilities owed or payable by the Company or the Company Subsidiaries to
Affiliates of the Company or any Company Subsidiary (as determined immediately
prior to the Closing), other than the Company or any Company Subsidiary, as
determined from time to time in accordance with GAAP and using the same
policies, practices and methods as used to prepare the financial statements of
the Company and the Company Subsidiaries as of September 30, 2003.

 

(7) “Affiliate Notes Payable” means short-term notes payable by the Company or
the Company Subsidiaries to Affiliates of the Company or any Company Subsidiary
(as determined immediately prior to the Closing), other than the Company or any
Company Subsidiary, as determined from time to time in accordance with GAAP and
using the same policies, practices and methods as used to prepare the financial
statements of the Company and the Company Subsidiaries as of September 30, 2003.
For the avoidance of doubt, Affiliate Notes Payable shall be treated as Current
Liabilities for purposes of this Agreement.

 

(8) “Affiliate Short-Term Liabilities” means, together, Affiliate Accounts
Payable and Affiliate Notes Payable.

 

(9) “Agreement” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

(10) “Bill of Sale” means the Bill of Sale to be delivered at the Closing with
respect to the Related Assets which constitute personal property and which are
to be transferred at the Closing, substantially in the form of Exhibit B hereto.

 

(11) “Business Day” shall mean any day other than Saturday, Sunday and any day
which is a legal holiday or a day on which banking institutions in the City of
New York are authorized by law or other governmental action to close.

 

(12) “Buyer” has the meaning set forth in the Preamble.

 

(13) “Buyer Representatives” means the Buyer’s accountants, employees, counsel,
environmental consultants, financial advisors and other authorized
representatives.

 

(14) “CERCLA” means the Federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 and any amendments thereto.

 

(15) “COBRA” means the Consolidated Omnibus Reconciliation Act of 1985, as
amended.

 

(16) “Code” means the Internal Revenue Code of 1986, as amended.

 

(17) “Collective Bargaining Agreements” means the collective bargaining
agreements listed on Schedule 1.1(a)(17) hereto.

 

(18) “Company” has the meaning set forth in the Recitals.

 

(19) “Company Common Stock” means the common stock, par value $25 per share, of
the Company.

 

(20) “Company Notes” means all of the Company’s issued and outstanding (i) 7.59%
Senior Notes, due October 1, 2010 (the “1995 Notes”), and (ii) 7.83% Senior
Notes, Class A, due October 31, 2009, and 8.09% Senior Notes, Class B, due
October 31, 2019 (the “1999 Notes”).

 

(21) “Confidentiality Agreement” means the Confidentiality Agreement, dated
January 28, 2003, by and between Allegheny Energy, Inc. and IGS Utilities Corp.,
a Delaware corporation.

 

(22) “Current Assets” means all current assets, excluding deferred Taxes
established to reflect temporary differences between book basis and Tax basis of
assets and liabilities, of the West Virginia Gas Distribution Business as
determined in accordance with GAAP on a basis consistent with past practice
(except as provided herein).

 

3



--------------------------------------------------------------------------------

(23) “Current Liabilities” means all current liabilities, including accruals of
sales tax, deferred income and liabilities in respect of consideration received
for services not yet performed, but excluding deferred Taxes established to
reflect temporary differences between book basis and Tax basis of assets and
liabilities, of the West Virginia Gas Distribution Business determined in
accordance with GAAP on a basis consistent with past practice (except as
provided herein); provided, however, that any amounts in respect of the
principal of the Company Notes that are shown on the Balance Sheets as “long
term debt due within one year” shall not constitute “Current Liabilities.” For
the avoidance of doubt, “Current Liabilities” shall include any Affiliate
Accounts Payable and Affiliate Notes Payable.

 

(24) “Encumbrances” means any mortgages, pledges, liens, security interests, and
conditional and installment sale agreements.

 

(25) “Environmental Claim” means any claim, action, investigation or written
notice by any person or entity alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (a)
the presence, or release into the environment, of any Hazardous Substance at any
location, whether or not owned or operated by Seller, the Company, or any of the
Company’s Subsidiaries, or (b) circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.

 

(26) “Environmental Laws” means all federal, state, local and foreign laws,
regulations, rules, ordinances, codes, decrees, judgments, directives, or
judicial or administrative orders which relate to pollution or protection of the
environment (including, without limitation, ambient air, surface water,
groundwater, land, surface and subsurface strata) including, without limitation,
laws which relate to any Release or threatened Release of any Hazardous
Substance or otherwise relate to the manufacture, processing, distribution, use,
treatment, storage, Release, transport or handling of any Hazardous Substance.

 

(27) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(28) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(29) “Expansion Capital Expenditures” means those capital expenditures made by
Seller in respect of the West Virginia Gas Distribution Business, the Company or
any Company Subsidiary, in each case in order to provide service to customers of
the West Virginia Gas Distribution Business that were not customers of the West
Virginia Gas Distribution Business prior to January 1, 2004.

 

4



--------------------------------------------------------------------------------

(30) “Expansion Capital Expenditures Amount” means the sum of (A) the lesser of
(i) 10% of the amount of Expansion Capital Expenditures included in the 2004
Capital Budget and any Additional Capital Budget and (ii) the amount by which
(a) the aggregate amount of all funds actually expended on, or for which
liabilities included as Current Liabilities on the Closing Balance Sheet were
accrued in accordance with GAAP (using the same policies, practices and methods
as used to prepare the Financial Statements), in respect of Expansion Capital
Expenditures by the Seller or the Company or any Company Subsidiary, as the case
may be, during the period beginning January 1, 2004 and ending on the Closing
Date, exceeds (b) the amount of Expansion Capital Expenditures included in the
2004 Capital Budget or any Additional Capital Budget (pro rated on a monthly
basis if the Closing shall occur other than at a year-end) and (B) if not
included in the 2004 Capital Budget or any Additional Capital Budget, any
Expansion Capital Expenditures consented to in writing by the Buyer pursuant to
Section 7.1(a)(xix) of this Agreement.

 

(31) “FIRPTA Affidavit” means the Foreign Investment in Real Property Tax Act
Certification and Affidavit substantially in the form of Exhibit C hereto.

 

(32) “GAAP” means United States generally accepted accounting principles as in
effect from time to time.

 

(33) “Gas Distribution Intellectual Property” means the Intellectual Property
used exclusively in the conduct of the West Virginia Gas Distribution Business
in the areas set forth on Schedule 1.1(a)(33).

 

(34) “Governmental Entity” means any governmental, administrative or regulatory
arbitral tribunal, authority, agency, board, commission, body or other
governmental entity.

 

(35) “Hazardous Substance” means any substance regulated under any Environmental
Law including any petroleum compounds, asbestos or polychlorinated biphenyls and
any other chemical, material or substance defined as or included in the
definition of “hazardous substance,” “hazardous waste,” “hazardous material,”
“restricted hazardous material,” “extremely hazardous substance,” “toxic
substance,” “contaminant” or “pollutant” or words of similar meaning or import
found in any Environmental Law.

 

(36) “Holding Company Act” means the Public Utility Holding Company Act of 1935,
as amended.

 

(37) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

(38) “Income Tax” means any federal, state, local or foreign Tax (a) based upon,
measured by or calculated with respect to net income, profits or receipts
(including, without limitation, capital gains Taxes and minimum Taxes) or (b)
based

 

5



--------------------------------------------------------------------------------

upon, measured by or calculated with respect to multiple bases (including,
without limitation, corporate franchise taxes) if one or more of the bases on
which such Tax may be based, measured by or calculated with respect to, is
described in clause (a), in each case together with any interest, penalties, or
additions to such Tax.

 

(39) “Independent Accounting Firm” means an independent accounting firm of
national reputation mutually appointed by the Seller and Buyer.

 

(40) “Instrument of Assumption” means the Instrument of Assumption substantially
in the form of Exhibit D hereto relating to the assumption by Buyer of the
Assumed Obligations.

 

(41) “Intellectual Property” means all patents and industrial designs (including
any continuations, divisionals, continuations-in-part, renewals, reissues, and
applications for any of the foregoing); copyrights (including any registrations
and applications for any of the foregoing); trademarks, trade names, mask works,
service marks, service names, logos and Internet domain names (together with all
goodwill, registrations and applications related to the foregoing); technology,
know-how, processes, trade secrets, inventions, proprietary rights, proprietary
data, formulae, research and development data, databases, computer software
programs and any other intellectual property as provided by applicable Law, and
any registrations or applications for the same and all goodwill associated
therewith.

 

(42) “Laws” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, order, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Entity.

 

(43) “Long-Term Debt” means the long-term debt of the Company or the Company
Subsidiaries as determined from time to time in accordance with GAAP and using
the same policies, practices and methods as used to prepare the financial
statements of the Company and the Company Subsidiaries as of September 30, 2003,
but shall not include Affiliate Long-Term Liabilities.

 

(44) “Long-Term Liabilities” means the long-term liabilities (other than
Long-Term Debt) of the Company or the Company Subsidiaries, as determined from
time to time in accordance with GAAP and using the same policies, practices and
methods as used to prepare the financial statements of the Company and the
Company Subsidiaries as of September 30, 2003 and shall include deferred credits
and shall include Affiliate Long-Term Liabilities. Long-Term Liabilities as of
the Closing Date shall not include any increase in liabilities of the Company as
of the Closing Date due to fulfillment of Seller’s obligations pursuant to
Sections 7.8(a) and (b) of this Agreement on or after the Plan Creation Date.

 

(45) “Maintenance Capital Expenditures” means those capital expenditures made by
the Seller in respect of the West Virginia Gas Distribution

 

6



--------------------------------------------------------------------------------

Business, the Company or any Company Subsidiary that are not Expansion Capital
Expenditures, including capital expenditures incurred for the maintenance of the
assets comprising the West Virginia Gas Distribution Business.

 

(46) “Maintenance Capital Expenditures Amount” means the amount by which the
aggregate amount of all funds actually expended on, or for which liabilities
included as Current Liabilities on the Closing Balance Sheet were accrued in
accordance with GAAP (using the same policies, practices and methods as used to
prepare the Financial Statements), in respect of Maintenance Capital
Expenditures by the Seller or the Company or any Company Subsidiary, as the case
may be, during the period beginning January 1, 2004 and ending on the Closing
Date, is less than the Maintenance Capital Expenditures included in the 2004
Capital Budget or any Additional Capital Budget (pro rated on a monthly basis if
the Closing shall occur other than at a year-end).

 

(47) “Material Adverse Effect” means any change or changes in, or effect on, the
West Virginia Gas Distribution Business that individually or when taken together
with one or more other events would be materially adverse to the business,
assets, operations or financial condition of the West Virginia Gas Distribution
Business, taken as a whole, other than (i) any change or effect resulting from
changes in general economic conditions or the international, national, regional
or local wholesale or retail markets for natural gas that does not affect the
West Virginia Gas Distribution Business in a significantly disproportionate
manner relative to other local natural gas distribution companies operating in
West Virginia or any state adjacent to West Virginia, (ii) any change or effect
resulting from changes in Laws or in industry or applicable accounting standards
that does not affect the West Virginia Gas Distribution Business in a
significantly disproportionate manner relative to other local natural gas
distribution company operating in West Virginia or any state adjacent to West
Virginia, (iii) any change or effect which is cured in full (including by means
of any cash payment or payments) by the earlier of the Closing Date or the date
that is thirty (30) days after the date of such change or effect, provided that
any such cure shall be acceptable to Buyer in its reasonable discretion, and
(iv) any change or effect resulting from announcement or performance of this
Agreement and the transactions contemplated hereby (including, without
limitation, the identity of the Buyer and the public announcement of this
Agreement and the transactions contemplated hereby), but specifically including,
for the avoidance of doubt, any actual labor strike, slowdown or work stoppage
pending, or, to the knowledge of the Seller, the Company or the Buyer,
threatened with respect to West Virginia Gas Distribution Business Employees as
of the date all the conditions to Closing set forth in Section 8.2, other than
the condition set forth in Section 8.2(a), are satisfied.

 

(48) “Net Working Capital” means Current Assets minus Current Liabilities as
calculated in accordance with GAAP on a basis consistent with past practice.

 

7



--------------------------------------------------------------------------------

(49) “Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of October 12, 1995, from the Company to the John Hancock Mutual Life
Insurance Company.

 

(50) “Note Purchase Amendment” means the amendment to the Note Purchase
Agreement dated as of July 16, 2004.

 

(51) “Permitted Encumbrances” means (i) those exceptions to title listed on
Schedules 5.10(a) and 5.10(b), (ii) liens for current Taxes or assessments not
yet due and delinquent or the validity of which is being contested in good faith
by appropriate proceedings and for which reserves have been set up in accordance
with, and to the extent required by, GAAP, (iii) mechanics’, carriers’,
workers’, repairers’ and other similar liens arising or incurred in the ordinary
course of business relating to obligations as to which there is no default on
the part of the Seller, the Company or any Company Subsidiary, as the case may
be, or the validity of which are being contested in good faith by appropriate
proceedings, (iv) such other rights, liens, imperfections in or failures of
title, charges, easements, leases, licenses, restrictions, encumbrances,
encroachments and defects and zoning, entitlement, conservation restriction and
other land use and environmental regulations by Governmental Entities, which in
each case do not materially interfere with the present use of the Related Assets
or the use of the properties owned by the Company or any Company Subsidiary, as
the case may be, and (v) provided that such matters do not materially interfere
with the present use of the Related Assets or the use of the properties owned by
the Company or any Company Subsidiary, as the case may be, such matters as an
accurate survey would show.

 

(52) “Person” means an individual, a partnership, a limited liability company, a
joint venture, a corporation, a trust, an unincorporated organization and a
governmental entity or a department or agency thereof.

 

(53) “Related Agreements” means the Transition Services Agreement, the specialty
warranty deeds in recordable form conveying the Real Property (subject to the
applicable Permitted Encumbrances), the Bill of Sale, the Instrument of
Assumption, the FIRPTA Affidavit, and any other instruments of sale, transfer,
conveyance, assignment, or assumption as the parties may reasonably request.

 

(54) “Release” means any release, spill, leak, discharge, disposal of, pumping,
pouring, emitting, emptying, injecting, leaching, dumping or otherwise allowing
any Hazardous Substance to escape into or through the environment.

 

(55) “SEC” means the Securities and Exchange Commission.

 

(56) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

8



--------------------------------------------------------------------------------

(57) “Seller’s Representatives” means the Seller’s accountants, employees,
counsel, financial advisors and other authorized representatives.

 

(58) A “Straddle Period” means a taxable year or period beginning on or before,
and ending after, the Closing Date.

 

(59) “Subsidiary” when used in reference to any other Person means any entity of
which outstanding securities having ordinary voting power to elect a majority of
the Board of Directors, or other Persons performing similar functions, of such
entity are owned directly or indirectly by such other Person.

 

(60) “Tariff Restructuring” means the proposed modifications to the existing
tariff structure(s) of the West Virginia Gas Distribution Business mutually
acceptable to the Seller and the Buyer as a result of good faith negotiations
and filed by the Company, Seller and the Buyer with the Public Service
Commission pursuant to Section 7.6(c) hereof.

 

(61) “Taxes” means all taxes, charges, fees, duties, customs, tariffs, imports,
levies, penalties or other assessments imposed by any federal, state, local or
foreign taxing authority, including, but not limited to, Income Taxes, excise,
property, sales, use, transfer, franchise, payroll, withholding, social security
or other taxes of the same or of a similar nature to any of the foregoing,
including any interest, penalties or additions attributable thereto.

 

(62) “Tax Return” means any return, report, information return, claim for refund
or other document (including any related or supporting information) supplied to
or required to be filed with any taxing authority with respect to Taxes,
including any attachments, amendments and supplements thereto.

 

(63) “Transferring Employee Records” means all personnel files related to the
Seller’s or the Company’s personnel, as applicable, who will become employees of
the Buyer.

 

(64) “Transition Services Agreement” means the Transition Services Agreement
substantially in the form of Exhibit E hereto relating to the delivery by
Allegheny Energy Service Corporation of specified services to Buyer following
the Closing.

 

(65) “West Virginia Gas Distribution Business” has the meaning set forth in the
Recitals.

 

(66) “WARN Act” means the Federal Worker Adjustment Retraining and Notification
Act of 1988.

 

9



--------------------------------------------------------------------------------

(b) Each of the following terms has the meaning specified in the Section set
forth opposite such term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

AEESOP

   7.8(b)(i)

AERP

   7.8(b)(i)

Applicable Employee

   7.8(a)

Applicable Rate

   3.2(c)

Assumed Obligations

   2.3(b)

Balance Sheets

   5.6

Bankruptcy and Equity Exception

   5.2

Benefit Plans

   5.17(a)

Benefits Continuation Period

   7.8(d)

Buyer DC Plan

   7.8(h)

Buyer Indemnified Parties

   9.1(a)

Buyer Pension Plan

   7.8(g)

Buyer Required Regulatory Approvals

   6.3(b)

Closing

   4.1

Closing Date

   4.1

Closing Notice

   7.4(e)

Closing Statement

   3.2(a)

Closing Statement Review Period

   3.2(b)

Company Account

   5.34

Contracts

   5.19(a)

De Minimis Loss

   9.1(a)

December 2003 Financial Statements

   5.6

Direct Claim

   9.2(c)

Disclosure Schedules

   Article V

Entitled Party

   7.4(d)

Environmental Permits

   5.14(a)

ERISA Affiliate

   5.17(a)

Excluded Assets

   2.2

Excluded Obligations

   2.4

Expiring Contracts

   2.4

Final Purchase Price Component

   3.2(b)

Indemnifiable Loss

   9.1(a)

Indemnifying Party

   9.1(d)

Indemnitee

   9.1(c)

Independent Accounting Firm Closing Statement Determination

   3.2(b)

Leased Real Property

   5.10(f)

Liabilities

   5.7

March 2004 Financial Statements

   5.6

NLRB

   5.16(b)

 

10



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Non-Retirement Savings Benefits

   7.8(b)(i)

Non-Union Transferred Employee

   7.8(d)

Old Cameron Service Center

   2.1(a)

OPEB Amount

   3.1(b)(v)

Owned Real Property

   5.10(f)

Parent

   5.13

Permits

   5.21(a)

Plan Creation Date

   7.8(a)

Public Service Commission

   5.4(b)

Purchase Price

   3.1(b)

Purchase Price Certificate

   3.1(d)

Purchase Price Component

   3.2(a)

Real Property

   2.1(a)

Receiving Party

   7.4(d)

Related Assets

   2.1

Restrictions

   7.6(b)

Seller Indemnified Parties

   9.1(b)

Seller Lease Buy-Out

   2.5

Seller Leases

   2.5

Seller Non-Regulatory Approvals

   5.4(a)

Seller Qualified Plans

   7.8(f)

Seller Required Regulatory Approvals

   5.4(b)

Tax Audit

   9.3(a)

Termination Date

   10.1(b)

Third Party Claim

   9.2(a)

Transfer Taxes

   7.7(a)

Transferred Employees

   7.8(f)

Transferred Pipelines

   2.1(b)

Union Employees

   7.8(c)

West Virginia Gas Distribution Business Employee

   5.16(a)

Written Acceptance

   7.6(b)

 

11



--------------------------------------------------------------------------------

ARTICLE II

 

PURCHASE AND SALE

 

2.1. Purchase and Sale. Upon the terms and subject to the satisfaction or waiver
of the conditions contained in this Agreement, at the Closing the Seller will
sell, assign, convey, transfer and deliver to the Buyer, and the Buyer will
purchase and acquire from the Seller (x) all of the issued and outstanding
Company Common Stock and (y) the following assets owned by Seller (the “Related
Assets”), free and clear of all Encumbrances (except for Permitted
Encumbrances):

 

(a) all real property that is set forth on Schedule 2.1(a) (the “Real
Property”), including any rights of way or easements appurtenant thereto;
provided, however, such Related Assets shall exclude that certain real property
commonly known as the Cameron Service Center, located at 8 Adaline Avenue in
Cameron, Marshall County, West Virginia, and more particularly described as all
or a portion of Parcel 272, Tax Map Number 2, which real property shall
hereinafter be referred to as the “Old Cameron Service Center.”

 

(b) all natural gas pipelines owned by Seller that are located in the State of
West Virginia and that are shown on Schedule 2.1(b) (the “Transferred
Pipelines”), including any rights of way or easements appurtenant thereto;

 

(c) all natural gas owned by Seller that is stored in the Transferred Pipelines
as of the Closing Date;

 

(d) all inventories of supplies and materials set forth on Schedule 2.1(d);

 

(e) subject to Section 2.5, the machinery, equipment, vehicles, furniture and
other personal property listed on Schedule 2.1(e) and all warranties against
manufacturers or vendors relating thereto, to the extent that such warranties
are freely transferable;

 

(f) (i) the contracts set forth on Schedule 2.1(f)(i) and (ii) any contract
entered into by Seller after the date of this Agreement and prior to the Closing
Date in accordance with the terms of Section 7.1 that relates to the West
Virginia Gas Distribution Business;

 

(g) all books, operating records, operating, safety and maintenance manuals,
engineering design plans, blueprints and as-built plans, specifications and
procedures to the extent related to the Related Assets and in Seller’s
possession, other than books of account;

 

(h) all right, title and interest in and to the insurance proceeds for any
damage to the Related Assets arising after the date of this Agreement and prior
to the Closing Date, except to the extent such damage is reflected in the Net
Working Capital;

 

(i) all Permits of Seller that relate to the West Virginia Gas Distribution
Business;

 

(j) the rights of Seller in, to and under all causes of action against third
parties (excluding, for the avoidance of doubt, any Affiliates of Seller) to the
extent arising out of or in connection with Seller’s rights, title and interests
in and to the West Virginia Gas Distribution Business, whether accruing prior
to, on or after

 

12



--------------------------------------------------------------------------------

the Closing Date, whether received as payment or credit against future
liabilities, in each case, relating to any period prior to, on or after the
Closing Date;

 

(k) all rights of Seller to licenses or other valid rights to use all Gas
Distribution Intellectual Property (subject to the Excluded Assets below); and

 

(l) the accounts receivable of Seller in respect of the West Virginia Gas
Distribution Business as reflected on the Closing Balance Sheet.

 

2.2. Excluded Assets. The Related Assets shall expressly exclude the Old Cameron
Service Center and any right to use of the names “Allegheny”, “Allegheny
Energy”, “Allegheny Power”, “Monongahela”, “Monongahela Power Company” or any
Intellectual Property derived from such names and any Intellectual Property that
is not Gas Distribution Intellectual Property (collectively, the “Excluded
Assets”), which shall not be sold or transferred to the Buyer; provided,
however, that the Buyer may make use of the Excluded Assets as provided in
Section 7.11.

 

2.3. Assumed Obligations. (a) At the Closing, the Buyer shall deliver to the
Seller the Instrument of Assumption. Buyer agrees to assume and discharge all of
the following liabilities and obligations of the Seller, direct or indirect,
known or unknown, absolute or contingent, to the extent arising out of or
related to ownership or use of the Related Assets in connection with the West
Virginia Gas Distribution Business in accordance with the respective terms and
subject to the respective conditions of the Instrument of Assumption and subject
to the terms of this Agreement, including, without limitation, the
indemnification provisions of Article IX and the representations and warranties
contained in Section 5.14 of this Agreement:

 

(i) all liabilities and obligations associated with the Related Assets in
connection with the West Virginia Gas Distribution Business regardless of
whether such liabilities or obligations arose before or after the Closing;

 

(ii) all liabilities and obligations associated with the Related Assets in
connection with the West Virginia Gas Distribution Business in respect of Taxes
attributable to taxable periods ending after the Closing Date, except those for
which the Seller is expressly liable pursuant to the terms of this Agreement;

 

(iii) any liability, obligation, responsibility or capital expenditure arising
under or related to any former, current or future Environmental Laws, health and
safety laws or the common law, whether such liability or obligation or
responsibility is known or unknown, contingent or accrued, arising as a result
of or in connection with (a) any violation, alleged violation, Release,
threatened Release, permit, closure, post-closure or remedial obligation
relating to any Environmental Law, whether prior to or on or after the Closing
Date, with respect to the ownership or operation

 

13



--------------------------------------------------------------------------------

of the Related Assets; (b) any alleged loss of life, injury to persons or
property or damage to natural resources (whether or not such alleged loss,
injury or damage arose or has become manifest before the Closing Date or arises
or becomes manifest on or after the Closing Date), relating to the alleged
generation, discharge, emission, use, transportation, disposal, presence or
Release of any Hazardous Substances at, on, in, under, to or from the Related
Assets whether prior to or on or after the Closing Date, including, but not
limited to, any offsite transportation, discharge, emission, deposition,
disposal or migration, Hazardous Substances contained in building materials or
structures at the Related Assets or in the soil, surface, water, sediments,
groundwater, landfill cells, or in other environmental media at or migrating
from the Related Assets; and (c) the investigation, monitoring and/or
remediation (whether or not such investigation, monitoring or remediation
commenced before the Closing Date or commences on or after the Closing Date) of
Hazardous Substances that are present on or have been used, generated,
discharged, emitted, transported, disposed or Released whether prior to or on or
after the Closing Date at, on, in, under, to or from the Related Assets,
including, but not limited to, any offsite transportation, discharge, emission,
deposition, disposal or migration and any Hazardous Substance in building
materials or structures at the Related Assets or in the soil, surface water,
sediments, groundwater, landfills, disposal sites, or in other environmental
media at or migrating from the Related Assets; and

 

(iv) all liabilities and obligations incurred by the Seller in accordance with
the terms of this Agreement with respect to capital expenditures associated
with, or on behalf of, the Related Assets.

 

(b) All of the foregoing liabilities and obligations to be assumed by the Buyer
under Section 2.3(a) are collectively referred to herein as the “Assumed
Obligations.” All liabilities and obligations of the Company shall remain the
liabilities and obligations of the Company and it is understood and agreed that
Seller and its Affiliates shall not retain or assume any such liability or
obligation (except to the extent otherwise expressly provided by this Agreement
or any Related Agreement).

 

2.4. Excluded Obligations. The Assumed Obligations shall expressly exclude, and
Seller shall remain responsible for: (i) any liabilities or obligations, direct
or indirect, absolute or contingent, to the extent not arising out of or related
to ownership or use of the Related Assets in connection with the West Virginia
Gas Distribution Business, (ii) any liabilities or obligations associated with
or arising under contracts, agreements, personal property leases, commitments,
understandings or instruments the terms of which provide that they will be fully
performed or otherwise expire prior to the Closing Date (the “Expiring
Contracts”) to which the Company or any of its Subsidiaries is not or has not
been a party, (iii) any liabilities expressly assumed or retained by the

 

14



--------------------------------------------------------------------------------

Seller or its Affiliates pursuant to this Agreement or any Related Agreement and
(iv) any liabilities or obligations associated with or arising under any of the
Seller Leases (as defined in Section 2.5) to the extent such leases are not
assigned to the Buyer or the Company at the Closing. All of the foregoing
liabilities and obligations which are not being transferred to the Buyer and
which will remain the responsibility of the Seller (or its Affiliates, as the
case may be) are referred to herein as the “Excluded Obligations.”

 

2.5. Assignment of Certain Personal Property and Vehicle Leases. The Seller
shall use its commercially reasonable efforts to assign to the Buyer or the
Company at the Closing the personal property, equipment and vehicle leases set
forth on Schedule 2.5 in respect of the personal property, equipment and
vehicles set forth on Schedule 2.1(e) (the “Seller Leases”), including without
limitation seeking to obtain any required consents to such assignments from the
lessors party to such Seller Leases. In the event the Seller is unable to assign
any of the Seller Leases as of the Closing as a result of the failure to obtain
any consent of any lessor under such Seller Lease, it shall notify the Buyer
promptly that it will not be able to assign such Seller Lease to the Buyer or
the Company at the Closing. From and after receipt of such notice, the Buyer
shall use it commercially reasonable efforts to renegotiate the Seller Leases as
leases of the Buyer or the Company on terms and conditions (including with
respect to costs and expenses with respect to such Seller Leases) substantially
similar to the terms and conditions contained in the Seller Leases. In the event
that both (A) Seller is unable to assign any Seller Lease to the Buyer or the
Company at the Closing and (B) the Buyer is unable to renegotiate any Seller
Lease as a lease of the Buyer or the Company on terms and conditions (including
with respect to costs and expenses with respect to such Seller Lease)
substantially similar to the terms and conditions contained in the Seller
Leases, then the Buyer shall have the right, exercisable in its sole discretion,
but not the obligation, to request that the Seller, and the Seller shall,
exercise any “buy-out” rights contained in such Seller Lease, such that the
Seller will acquire the personal property, equipment or vehicles underlying such
Seller Lease (a “Seller Lease Buy-Out”). Any Seller Lease Buy-Out requested by
the Buyer and consummated by the Seller pursuant to this Section 2.5 shall be at
the sole cost and expense of the Buyer and any personal property, equipment or
vehicles acquired by the Seller upon the exercise of a Seller Lease Buy Out
shall be transferred to the Buyer at the Closing for no additional
consideration. Any personal property, equipment or vehicles transferred to the
Buyer pursuant to this Section 2.5 shall be deemed a “Related Asset” for all
purposes under this Agreement.

 

ARTICLE III

 

PURCHASE PRICE

 

3.1. Purchase Price.

 

(a) In consideration of the sale, assignment, conveyance, transfer and delivery
to Buyer of the right, title and interest as of the Closing of Seller and its

 

15



--------------------------------------------------------------------------------

Subsidiaries in the Company Common Stock and the Related Assets, Buyer shall (i)
pay to Seller at Closing an amount equal to the Purchase Price and (ii) assume,
as of the Closing, the Assumed Obligations.

 

(b) As used in this Agreement, “Purchase Price” shall mean an amount determined
pursuant to the following formula together with the amounts payable by the
Company to Seller pursuant to Section 3.1(c):

 

(i) $185,798,000;

 

(ii) plus Net Working Capital as of the Closing Date;

 

(iii) less total Long-Term Debt outstanding as of the Closing Date, including
any current portion thereof;

 

(iv) less any Long-Term Liabilities outstanding as of the Closing Date;

 

(v) less 50% of any increase in liabilities of the Company from immediately
prior to the Plan Creation Date through the Closing Date due to fulfillment of
Seller’s obligations pursuant to Sections 7.8(a) and (b) of this Agreement, as
determined in accordance with the methodology and assumptions set forth on
Schedule 3.1(b)(v) (such 50%, the “OPEB Amount”);

 

(vi) plus the Expansion Capital Expenditures Amount; and

 

(vii) less the Maintenance Capital Expenditures Amount.

 

(c) In addition to the amounts determined pursuant to the above formula, the
Company shall, and the Buyer shall cause the Company to, pay to the Seller (i)
immediately following the Closing, the amount of Affiliate Short-Term
Liabilities outstanding as of the Closing Date in an amount not to exceed
$60,684,000 and the Buyer will either (A) provide for such working capital
financing directly to the Company immediately following the Closing or (B)
arrange for third party working capital financing to be available to the Company
immediately following the Closing, in each case so that the Company can make the
payments provided in this Section 3.1(c)(i) immediately following the Closing,
and (ii) in the manner and at the time set forth on Schedule 3.1(c)(ii), the
amount of Affiliate Long-Term Liabilities outstanding as of the Closing Date in
an amount not to exceed $14,596,000;

 

(d) Not less than five (5) Business Days prior to the Closing Date, the Seller
will prepare and deliver a certificate (the “Purchase Price Certificate”) of an
authorized officer of the Seller setting forth the Seller’s best estimate of the
Purchase Price, including, in reasonable detail, the Seller’s best estimate of
each of

 

16



--------------------------------------------------------------------------------

(i) the Net Working Capital, (ii) the Affiliate Short-Term Liabilities, (iii)
the Affiliate Long-Term Liabilities, (iv) total Long-Term Debt, (v) any
Long-Term Liabilities, (vi) the OPEB Amount, (vii) the Expansion Capital
Expenditures Amount, and (viii) the Maintenance Capital Expenditures Amount, in
each case as of the Closing Date. For purposes of preparing the Purchase Price
Certificate, the OPEB Amount will be calculated using actual demographics as of
the Plan Creation Date. From and after the delivery of the Purchase Price
Certificate until the Closing, the Buyer will be permitted to review the
Seller’s working papers relating to the preparation of the Purchase Price
Certificate and shall be provided with reasonable access to individuals involved
in preparing or reviewing the Purchase Price Certificate.

 

(e) The Purchase Price shall be further subject to the adjustments in Section
3.2.

 

3.2. Post-Closing True-Up.

 

(a) The Buyer shall deliver, no sooner than 30 days nor later than 60 days after
the Closing, the Buyer’s determination of each of (i) the Net Working Capital,
(ii) the Affiliate Short-Term Liabilities, (iii) the Affiliate Long-Term
Liabilities, (iv) total Long-Term Debt, (v) any Long-Term Liabilities, (vi) the
OPEB Amount, (vii) the Expansion Capital Expenditures Amount, and (viii) the
Maintenance Capital Expenditures Amount (the “Purchase Price Components”) in
each case as of the Closing Date (the “Closing Statement”). For purposes of
preparing the Closing Statement, the OPEB Amount will be calculated using actual
demographics as of the Closing Date. The Seller agrees to cooperate with the
Buyer in connection with the preparation of the Closing Statement and related
information, and shall provide to the Buyer access to such books, records,
personnel and other information as may be reasonably requested from time to
time.

 

(b) The Seller may dispute the Closing Statement or any item set forth thereon;
provided, however, that the Seller shall notify the Buyer in writing of the
disputed amount, and the basis of such dispute, within ten (10) Business Days of
the Seller’s receipt of the Closing Statement (the “Closing Statement Review
Period”). During the Closing Statement Review Period, the Seller will be
permitted to review the Buyer’s working papers relating to the Closing Statement
and shall be provided with reasonable access to individuals involved in
preparing or reviewing the Closing Statement. In the event of a dispute with
respect to any part of the Closing Statement, the Buyer and the Seller shall use
reasonable efforts to reconcile their differences. If the Buyer and the Seller
are unable to reach a resolution of such differences within 30 days of receipt
of the Seller’s written notice of dispute to the Buyer, the Buyer and the Seller
shall submit the amounts remaining in dispute for determination and resolution
to the Independent Accounting Firm, which shall be instructed to determine and
report to the parties, within 30 days after such submission, upon such remaining
disputed amounts, and such report shall be final,

 

17



--------------------------------------------------------------------------------

binding and conclusive on the parties hereto with respect to the amounts
disputed (such determination, an “Independent Accounting Firm Closing Statement
Determination”). The Seller, the Buyer and the Company shall each make available
to the Independent Accounting Firm all work papers, books and records relating
to the West Virginia Gas Distribution Business to the extent relevant to the
determination of amounts set forth on the Closing Statement. The Closing
Statement and the Purchase Price Components set forth thereon shall be adjusted
(i) in accordance with any amount mutually agreed to in writing by the Seller
and the Buyer with respect to any item set forth on the Closing Statement or
(ii) in accordance with any Independent Accounting Firm Closing Statement
Determination. As used herein, the term “Final Purchase Price Component” shall
mean, as applicable, (x) such Purchase Price Component set forth on the Closing
Statement, as so adjusted pursuant to either clause (i) or (ii) of the
immediately preceding sentence, as applicable, or (y) if Seller fails to dispute
in writing any Purchase Price Component included on the Closing Statement within
the Closing Statement Review Period, the computation of such Purchase Price
Component set forth on the Closing Statement. The fees and disbursements of the
Independent Accounting Firm with respect to this Section 3.2 shall be allocated
between the Buyer and the Seller so that the Seller’s share of such fees and
disbursements shall be in the same proportion that the aggregate amount of such
disputed amounts so submitted by the Seller to the Independent Accounting Firm
that is unsuccessfully disputed by the Seller (as finally determined by the
Independent Accounting Firm) bears to the total amount of all disputed amounts
so submitted by the Seller to the Independent Accounting Firm.

 

(c) If any of the Net Working Capital, Affiliate Short-Term Liabilities,
Affiliate Long-Term Liabilities or Expansion Capital Expenditures set forth in
the Purchase Price Certificate exceeds the corresponding Final Purchase Price
Component, the Seller shall pay the Buyer the difference promptly, but no later
than five (5) Business Days following the final determination of such Final
Purchase Price Component pursuant to Section 3.2(b), by wire transfer of
immediately available funds to an account designated by the Buyer (it being
understood that in the event Buyer does not designate such an account to Seller
on or prior to the date such Final Purchase Price Component is determined,
Seller shall pay such difference to Buyer on the Business Day following the date
such account is designated (if such Business Day is later than five (5) Business
Days following such date of determination)). If any of the Net Working Capital,
Affiliate Short-Term Liabilities, Affiliate Long-Term Liabilities or Expansion
Capital Expenditures set forth in the Purchase Price Certificate is less than
the corresponding Final Purchase Price Component, the Buyer shall pay the Seller
the difference promptly, but no later than five (5) Business Days following the
final determination of such Final Purchase Price Component pursuant to Section
3.2(b), by wire transfer of immediately available funds to an account designated
by the Seller (it being understood that in the event Seller does not designate
such an account to Buyer on

 

18



--------------------------------------------------------------------------------

or prior to the date such Final Purchase Price Component is determined, Buyer
shall pay such difference to Seller on the Business Day following the date such
account is designated (if such Business Day is later than five (5) Business Days
following such date of determination)). If any of the Net Working Capital,
Affiliate Short-Term Liabilities, Affiliate Long-Term Liabilities or Expansion
Capital Expenditures set forth in the Purchase Price Certificate is equal to the
corresponding Final Purchase Price Component, no payment shall be made pursuant
to this Section 3.2(c) with respect to such Purchase Price Component. For
purposes of calculating the difference between Purchase Price Components as set
forth on the Purchase Price Certificate and the corresponding final Purchase
Price Components pursuant to this Section 3.2(c), (i) any amount of Affiliate
Short-Term Liabilities in excess of $60,684,000 shall be disregarded and (ii)
any amount of Affiliate Long-Term Liabilities in excess of $14,596,000 shall be
disregarded. Any amount paid pursuant to this Section 3.2(c) (i) shall be paid
with interest for the period commencing on the Closing Date through the date of
payment, calculated at the published prime rate of Citibank N.A. as in effect on
the Closing Date (the “Applicable Rate”) and (ii) shall, to the maximum extent
permitted by applicable law, constitute an adjustment to the Purchase Price.

 

(d) If any of the Long-Term Debt, the Long-Term Liabilities, the OPEB Amount or
the Maintenance Capital Expenditures Amount set forth in the Purchase Price
Certificate is less than the corresponding Final Purchase Price Component, the
Seller shall pay the Buyer the difference promptly, but no later than five (5)
Business Days following the final determination of such Final Purchase Price
Component pursuant to Section 3.2(b), by wire transfer of immediately available
funds to an account designated by the Buyer (it being understood that in the
event Buyer does not designate such an account to Seller on or prior to the date
such Final Purchase Price Component is determined, Seller shall pay such
difference to Buyer on the Business Day following the date such account is
designated (if such Business Day is later than five (5) Business Days following
such date of determination)). If any of the Long-Term Debt, the Long-Term
Liabilities, the OPEB Amount or the Maintenance Capital Expenditures Amount set
forth in the Purchase Price Certificate exceeds such Final Purchase Price
Component, the Buyer shall pay the Seller the difference promptly, but no later
than five (5) Business Days following the final determination of such Final
Purchase Price Component pursuant to Section 3.2(b), by wire transfer of
immediately available funds to an account designated by the Seller (it being
understood that in the event Seller does not designate such an account to Buyer
on or prior to the date such Final Purchase Price Component is determined, Buyer
shall pay such difference to Seller on the Business Day following the date such
account is designated (if such Business Day is later than five (5) Business Days
following such date of determination)). If any of the Long-Term Debt, the
Long-Term Liabilities, the OPEB Amount or the Maintenance Capital Expenditures
Amount forth in the Purchase Price Certificate is equal to the corresponding
Final Purchase Price Component, no payment shall be made pursuant

 

19



--------------------------------------------------------------------------------

to this Section 3.2(d) with respect to such Purchase Price Component. Any amount
paid pursuant to this Section 3.2(d) (i) shall be paid with interest for the
period commencing on the Closing Date through the date of payment, calculated at
the Applicable Rate and (ii) shall, to the maximum extent permitted by
applicable law, constitute an adjustment to the Purchase Price.

 

3.3. Release From Further Liability.

 

Following the payment in full of the Purchase Price (other than amounts payable
by the Company to Seller pursuant to Section 3.1(c)(ii) and after giving effect
to any adjustments pursuant to Section 3.2), the Buyer and the Seller agree that
any and all amounts and accounts payable (including, without limitation, all
notes payable to affiliates and long term affiliated accounts payable) owed by
the Company and its Subsidiaries to Affiliates of the Company (as determined
immediately prior to the Closing), other than the Company and its Subsidiaries,
shall be deemed to be paid in full and neither the Company nor any of its
Subsidiaries shall have any liability with respect thereto, whether or not any
such amounts were included as a Purchase Price Component, were reflected in the
adjustments to the Purchase Price set forth in this Article III or are reflected
on the Financial Statements, except for the Affiliate Long-Term Liabilities set
forth on Schedule 3.1(c)(ii) which shall remain outstanding and be repaid in
accordance with the terms of Schedule 3.1(c)(ii).

 

3.4. Allocation of Purchase Price. The Buyer and the Seller shall use their best
efforts to agree upon an allocation among the Related Assets and, as a result of
elections made under Section 338(h)(10) of the Code, the assets of the Company
and, as applicable, the assets of the Company’s Subsidiaries, of the purchase
price (determined for tax purposes). Such purchase price allocation shall be
consistent with Section 1060 of the Code and the Treasury Regulations
thereunder, and completed within 180 days of the date of this Agreement but in
no event less than 30 days prior to the Closing. Any post Closing adjustments
for purchase price allocation purposes under this Section 3.4 shall be jointly
made and agreed to following the Closing within a reasonable time in a manner
consistent with the allocation determined pursuant to this Section 3.4. Each of
the Buyer and the Seller agrees to file Internal Revenue Service Form 8594 and
Form 8883 and all federal, state, local and foreign Tax Returns, in accordance
with the allocation determined under this Section 3.4. Each of the Buyer and the
Seller shall report the transactions contemplated by this Agreement for Tax
purposes in a manner consistent with the allocation determined pursuant to this
Section 3.4. Each of the Buyer and the Seller agrees to provide the other
promptly with any other information reasonably required to complete Form 8594
and Form 8883. Each of the Buyer and the Seller shall notify the other in the
event of an examination, audit or other proceeding regarding the allocation
determined under this Section 3.4. If the Buyer and the Seller are unable to
reach an agreement on a purchase price allocation, then the Buyer and the Seller
shall submit such disputed items for determination and resolution to the
Independent Accounting Firm, whose decision shall be final, binding and
conclusive on the parties hereto and whose fees and expenses shall be borne
equally by the parties.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

 

THE CLOSING

 

4.1. Time and Place of Closing. Upon the terms and subject to the satisfaction
of the conditions contained in Article VIII of this Agreement, the closing of
the purchase and sale of the Common Stock and the Related Assets contemplated by
this Agreement (the “Closing”) will take place at the offices of Sullivan &
Cromwell LLP, 125 Broad Street, New York, New York 10004 on the first Business
Day of the full calendar month immediately following the date five days after
the date on which all of the conditions contained in Article VIII have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied or waived at the Closing, but subject to the satisfaction or waiver at
the Closing of such conditions), subject to the continued satisfaction or waiver
of each such condition contained in Article VIII up to and including the
Closing, or at such other place or time as the parties may agree. The date on
which the Closing actually occurs is hereinafter referred to as the “Closing
Date.”

 

4.2. Payment of Purchase Price. Upon the terms and subject to the satisfaction
of the conditions contained in this Agreement, the Buyer will pay to Seller at
the Closing, or following the Closing in accordance with Section 3.2(c), an
amount in United States dollars equal to the Purchase Price (as calculated by
Seller pursuant to Section 3.1(d)), by wire transfer of immediately available
funds to an account designated by Seller to Buyer at least five (5) Business
Days prior to the Closing Date or in the case of payments to be made pursuant to
Section 3.2(c)(ii), to an account designated by Seller to Buyer at least five
(5) Business Days prior to the date such portion of the Purchase Price is to be
paid.

 

4.3. Deliveries by the Seller. At the Closing, the Seller will deliver the
following to the Buyer:

 

(a) A certificate or certificates evidencing all of the then outstanding shares
of Company Common Stock, duly endorsed in blank or accompanied by stock powers
duly executed in blank, in proper form for transfer, with any required stock
transfer tax stamps properly affixed thereto and any other documents reasonably
requested by Buyer to vest in Buyer good and marketable title to such Company
Common Stock;

 

(b) The Related Agreements, duly executed by the Seller;

 

(c) All consents, waivers or approvals obtained by the Seller with respect to
(i) the Related Assets or the Company Common Stock, (ii) the transfer of any
Permit or Environmental Permit constituting a Related Asset and (iii) the
consummation of the transactions contemplated by this Agreement, to the extent
specifically required hereunder;

 

21



--------------------------------------------------------------------------------

(d) All such other instruments of assignment or conveyance as shall, in the
reasonable opinion of the Buyer and its counsel, be necessary to transfer to the
Buyer the Related Assets and the Company Common Stock in accordance with the
terms of this Agreement and, where necessary or desirable, in recordable form;

 

(e) An opinion of counsel to the Seller, dated the Closing Date, substantially
in the form of Exhibit F hereto;

 

(f) All Transferring Employee Records; and

 

(g) Such other agreements, documents, instruments and writings as are required
to be delivered by the Seller at or prior to the Closing pursuant to the terms
of this Agreement or as are otherwise required in connection herewith.

 

4.4. Deliveries by the Buyer. At or immediately following the Closing (as
applicable), the Buyer will deliver the following to the Seller or its
designees:

 

(a) The Purchase Price;

 

(b) The Related Agreements, duly executed by the Buyer;

 

(c) An opinion of counsel to the Buyer, dated the Closing Date, substantially in
the form of Exhibit G hereto;

 

(d) All such other instruments of assumption as shall, in the reasonable opinion
of the Seller and its counsel, be necessary for the Buyer to assume the Assumed
Obligations in accordance with the terms of this Agreement; and

 

(e) Such other agreements, documents, instruments and writings as are required
to be delivered by the Buyer at or prior to the Closing Date pursuant to the
terms of this Agreement or as are otherwise required in connection herewith.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the disclosure schedules attached to this Agreement (the
“Disclosure Schedules”), the Seller hereby represents and warrants to the Buyer
as follows:

 

5.1. Organization; Qualification.

 

(a) The Seller is a corporation duly organized, validly existing and in good
standing under the laws of Ohio, and the Company is a corporation duly
organized, validly existing and in good standing under the laws of West
Virginia.

 

22



--------------------------------------------------------------------------------

(b) The Seller has all requisite corporate power and authority to own, lease,
and operate the Related Assets, except where the failure to have such corporate
power and authority would be immaterial.

 

(c) The Company and its Subsidiaries each has all requisite corporate power and
authority to own, lease and operate its respective properties and to carry out
its respective business as it is now being conducted, except where the failure
to have such corporate power and authority would be immaterial.

 

(d) The Seller has heretofore delivered to the Buyer complete and correct copies
of the Company’s Articles of Incorporation and By-laws, each as currently in
effect.

 

5.2. Authority Relative to this Agreement. The Seller has full corporate power
and authority to execute and deliver this Agreement and the Related Agreements
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by the Board of Directors of the Seller and no other
corporate proceedings on the part of the Seller or the Company are necessary to
authorize this Agreement or the Related Agreements or to consummate the
transactions contemplated hereby and thereby. This Agreement and the Related
Agreements have been duly and validly executed and delivered by the Seller, and,
assuming that this Agreement and the Related Agreements constitute valid and
binding agreements of the Buyer, constitute valid and binding agreements of the
Seller, enforceable against the Seller in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”).

 

5.3. Capitalization and Other Matters. The Seller owns, beneficially and of
record, all of the Company Common Stock, free and clear of all Encumbrances.
There are no outstanding contracts or other rights of the Seller or any other
Person to subscribe for or purchase, repurchase, redeem or otherwise acquire any
capital stock of the Company or any of the Company’s Subsidiaries. Except for
this Agreement, the Seller has not entered into any contract or granted any
warrant, option or similar right for the sale, transfer or other disposition of
the Company Common Stock. The Company does not have any equity or other
investment interest in any other Person.

 

23



--------------------------------------------------------------------------------

5.4. Consents and Approvals; No Violation.

 

(a) Other than obtaining the consents of third parties set forth on Schedule 5.4
(the “Seller Non-Regulatory Approvals”), the Seller Required Regulatory
Approvals and the Buyer Required Regulatory Approvals, neither the execution and
delivery of this Agreement and the Related Agreements by the Seller, the sale by
the Seller of the Related Assets or the Company Common Stock pursuant to this
Agreement nor performance under this Agreement or the Related Agreements will:
(i) conflict with or result in any breach of any provision of the Articles of
Incorporation or Code of Regulations of the Seller; (ii) require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity or other Persons (including without limitation consents from
parties to loans, contracts, licenses, leases and other agreements to which
Seller is a party), except for those requirements which become applicable to the
Seller as a result of the specific regulatory status of the Buyer (or any of its
Affiliates) or as a result of any other facts that specifically relate to the
business or activities in which the Buyer (or any of its Affiliates) is or
proposes to be engaged; (iii) result in a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which the Seller, the Company or the Company’s
Subsidiaries is a party or by which the Seller or the Company may be bound or to
which any of the Related Assets may be subject, except for such defaults (or
rights of termination, cancellation or acceleration) as to which requisite
waivers or consents have been obtained in writing, or (iv) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Seller.

 

(b) Except for (i) any necessary approvals of the SEC pursuant to the Holding
Company Act with respect to the sale of the Related Assets and the Company and
the Transition Services Agreement, (ii) the filings by the Seller required by
the HSR Act and the expiration or earlier termination of all waiting periods
under the HSR Act, (iii) the approval of the Public Service Commission of West
Virginia (the “Public Service Commission”), and (iv) the consent of the Federal
Communications Commission to the assignment and transfer, as applicable, of the
radio station licenses set forth on Schedule 5.21(b) hereto (the filings and
approvals referred to in clauses (i) through (iv) are collectively referred to
as the “Seller Required Regulatory Approvals”), no declaration, filing or
registration with, or notice to, or authorization, consent or approval of, any
Governmental Entity is necessary for the consummation by the Seller of the
transactions contemplated hereby or by the Related Agreements.

 

5.5. Company Reports. Since January 1, 1999, each of the Seller, the Company and
the Company’s Subsidiaries has filed or caused to be filed with the Public
Service Commission all forms, statements, reports and documents (including all
exhibits, amendments and supplements thereto) required to be filed by them with
respect to the business and operations of the Seller (as it relates to the West
Virginia Gas Distribution

 

24



--------------------------------------------------------------------------------

Business), all of which complied in all respects with all applicable
requirements of the rules and regulations of the Public Service Commission as in
effect on the date each such report was filed, except for such failures to file,
cause to be filed or to be in compliance that are immaterial.

 

5.6. Financial Statements. Attached hereto as Schedule 5.6 is a copy of (i) the
audited consolidated balance sheet of the Company and the unaudited balance
sheet for the Related Assets (together, the “Balance Sheets”), in each case as
of December 31, 2003 (the “December 2003 Financial Statements”), and (ii) the
unaudited consolidated balance sheet of the Company and the unaudited balance
sheet for the Related Assets, in each case as of March 31, 2004 (the “March 2004
Financial Statements”). The December 2003 Financial Statements and the March
2004 Financial Statements: (i) were prepared in accordance with GAAP as in
effect for the period covered thereby, applied on a consistent basis; and (ii)
taken together, present fairly, in all material respects, the financial position
of the West Virginia Gas Distribution Business as of December 31, 2004 and March
31, 2004, respectively. The December 2003 Financial Statements and the March
2004 Financial Statements set forth all net accounts payable (including, without
limitation, all notes payable to affiliates and long term affiliated accounts
payable) owed by the Company and its Subsidiaries to upstream Affiliates of the
Company and affiliated accounts receivable of the Company and its Subsidiaries
(including, without limitation, all notes receivable from affiliates and long
term affiliated accounts receivable) due from upstream Affiliates of the
Company, in each case as of December 31, 2003 and March 31, 2004, respectively.

 

5.7. Undisclosed Liabilities. The Assumed Obligations do not include, and the
Company and its Subsidiaries do not have, any Liabilities except for (i)
Liabilities reflected or reserved against in the Financial Statements and (ii)
Liabilities incurred after the dates of the Balance Sheets in the ordinary and
usual course of business. “Liabilities” means any debts, liabilities,
commitments or obligations of any kind, character or nature whatsoever.

 

5.8. Absence of Certain Changes or Events. Since December 31, 2003, (i) no
Material Adverse Effect has occurred, (ii) the Company and each Company
Subsidiary has conducted its respective business only in the ordinary and usual
course, consistent with past practice, (iii) there has been no damage,
destruction or casualty loss to the Related Assets or the assets of the Company
or any of its Subsidiaries, whether or not covered by insurance and (iv) neither
the Seller (with respect to the West Virginia Gas Distribution Business), the
Company nor any Subsidiary of the Company has:

 

(a) incurred any liability or obligation (absolute, accrued, contingent or
otherwise) except in the ordinary course of business and consistent with past
practice, or increased, or experienced any change in assumptions underlying or
methods of calculating, any bad debt, contingency or other reserves, other than
increases or changes that are immaterial;

 

25



--------------------------------------------------------------------------------

(b) paid, discharged, settled or satisfied any claim, liability or obligation
other than the payment, discharge or satisfaction in the ordinary course of
business and consistent with past practice of liabilities and obligations
reflected or reserved against on the Balance Sheets or incurred in the ordinary
course of business and consistent with past practice;

 

(c) permitted or allowed any of its properties (real, personal or mixed,
tangible or intangible) or assets to be subject to any Encumbrance, except for
Permitted Encumbrances;

 

(d) cancelled any debts or waived any claims or rights of substantial value;

 

(e) sold, transferred or otherwise disposed of any of its properties (real,
personal or mixed, tangible or intangible) or assets, except in the ordinary
course of business and consistent with past practice;

 

(f) granted any general increase in the compensation of officers or employees of
the Company (including any such increases pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or any other increases in the
compensation payable or to become payable to any officer or employee of the
Company other than as required by contracts in existence prior to December 31,
2003 or in the ordinary course of business consistent with past practice;

 

(g) (i) changed any financial or material Tax accounting methods, policies or
practices except as required by a change in GAAP, (ii) made, revoked, or amended
any material Tax election, (iii) filed any material amended Tax Return or claim
for refund, (iv) consented to extend the period of limitations for the payment
or assessment of any material Tax, (v) entered into any closing agreement
affecting any material Tax liability or refund, or (vi) settled or compromised
any material Tax liability or refund; or

 

(h) declared, paid or set aside for payment any dividend or other distribution
in respect of its capital stock.

 

5.9. Indebtedness of the Company. The Company and its Subsidiaries (a) do not
have any outstanding indebtedness for borrowed money (including obligations in
respect of capital leases), other than amounts owed to Affiliates of the
Company, and (b) have not guaranteed the obligations (whether directly or
indirectly, contingently or otherwise) of any other Person.

 

26



--------------------------------------------------------------------------------

5.10. Title and Related Matters.

 

(a) Except for Permitted Encumbrances, the Company or the Seller, as the case
may be, holds an insurable fee simple title to the Real Property and any real
property that the Company or its Subsidiaries purports to own.

 

(b) Except for Permitted Encumbrances, (x) the Seller has good and valid title
to the Related Assets (other than the Real Property) which it purports to own,
free and clear of all Encumbrances, and (y) the Company and its Subsidiaries
have good and valid title to the material assets which they purport to own, free
and clear of all Encumbrances.

 

(c) Assuming they constitute valid and binding agreements of the Buyer (where
applicable), the Bill of Sale and the deeds, endorsements, assignments and other
instruments to be executed and delivered by Seller to Buyer at Closing will be
valid and binding obligations of Seller, enforceable in accordance with their
respective terms, and will effectively vest in Buyer good, valid and marketable
title to, and ownership of, all the Related Assets to be transferred to Buyer
pursuant to and as contemplated by this Agreement, free and clear of all
Encumbrances (except Permitted Encumbrances).

 

(d) Assuming they constitute valid and binding agreements of the Buyer (where
applicable), the share certificates of Company Common Stock, stock powers,
endorsements, assignments and other instruments to be executed and delivered by
Seller to Buyer at Closing will be valid and binding obligations of Seller,
enforceable in accordance with their respective terms, and will effectively vest
in Buyer good, valid and marketable title to, and ownership of, the shares of
Company Common Stock to be transferred to Buyer pursuant to and as contemplated
by this Agreement, free and clear of all Encumbrances (except Permitted
Encumbrances).

 

(e) None of the Seller (so far as it relates to the Related Assets), the Company
or any Company Subsidiary is a party to any lease or agreement under which it is
a lessee of any material personal property. Each Seller Lease is a valid
agreement, duly authorized and entered into, without any default of the Seller,
the Company or any Company Subsidiary thereunder and, to the knowledge of
Seller, without any default thereunder of any other party thereto. To the
knowledge of Seller, none of the Seller, the Company or any Company Subsidiary
has received or given a written notice of default under the Seller Leases other
than notices with respect to defaults which have either been cured or waived.

 

(f) Schedule 5.10(f) lists all material real property leases to which the Seller
(so far as it relates to the Related Assets), the Company or any Company
Subsidiary is a party (the “Leased Real Property”). Schedule 5.10(f) lists all
real property owned by the Seller (so far as it relates to the Related Assets),
the Company and each Company Subsidiary (the “Owned Real Property”). The Owned
Real Property and the Leased Real Property, together with any and all easements

 

27



--------------------------------------------------------------------------------

appurtenant to (i) such real property and (ii) the Transferred Pipelines and the
natural gas pipelines owned by the Company and the Company Subsidiaries, in each
case granted to the Seller (so far as they relate to the Related Assets), the
Company or any Company Subsidiary, if any, include all of the material real
property used or held for use in connection with the West Virginia Gas
Distribution Business as now conducted.

 

(g) None of the Seller, the Company or any Company Subsidiary has any
outstanding options or rights of first refusal to purchase any Leased Real
Property or any portion thereof or interest therein.

 

(h) Each lease related to the Leased Real Property is valid, binding and
enforceable in accordance with its terms, subject to the Bankruptcy and Equity
Exception. No notice of any default has been given to the Seller, the Company or
any Company Subsidiary under any such lease.

 

(i) There are no material subleases or assignments of any kind to which the
Seller, the Company or any Company Subsidiary is a party with respect to the
Seller’s, the Company’s or applicable Company Subsidiary’s interest in the
Leased Real Property or Owned Real Property.

 

(j) None of the Seller, the Company or the Company Subsidiaries has received any
written notice of, or has any knowledge of, any action, proceeding or litigation
pending (and, to the knowledge of the Seller, threatened) (i) to take all or any
portion of the Owned Real Property or the Leased Real Property, or any interest
therein, by eminent domain or similar proceeding; (ii) to modify the zoning of
the Owned Real Property or the Leased Real Property, or the use or development
thereof; or (iii) otherwise relating to the Owned Real Property or the Leased
Real Property, or the interests of the Seller, the Company or the Company
Subsidiaries therein, which would be reasonably likely to interfere with the
use, ownership, improvement, development and/or operation of the Owned Real
Property or the Leased Real Property.

 

(k) There are no contracts outstanding for the sale, exchange or transfer of any
of the Owned Real Property or Leased Real Property, or any portion thereof.

 

(l) The parcels constituting the Owned Real Property are assessed separately
from all other adjacent property not constituting Owned Real Property for
purposes of real property taxes assessed to, or paid by, the Seller, the Company
or any Company Subsidiary. To the knowledge of the Seller, each of the parcels
of the Owned Real Property and the Leased Real Property complies with all
applicable subdivision, land parcelization and local governmental taxation or
separate assessment requirements.

 

28



--------------------------------------------------------------------------------

(m) There has been no delivery of any written notice to the Seller regarding any
material repairs, alterations or other work on any Owned Real Property or Leased
Real Property which have been required by any insurance company or any
Governmental Entity.

 

5.11. Rights of Way and Real Property. To the knowledge of Seller, Seller owns
or possesses all rights-of-way necessary for the operation of the Related
Assets, as now being conducted, without any known conflict with the rights of
others.

 

5.12. Transportation Contracts and Sales and Purchase Contracts. There are no
contracts pursuant to which the Seller, with respect to the West Virginia Gas
Distribution Business, the Company or the Company’s Subsidiaries either (a) are
legally obligated to transport gas owned by a third party, or (b) are legally
obligated to undertake any such transportation, other than pursuant to tariffs
or agreements approved or authorized by the Public Service Commission. There are
no agreements or other legally binding arrangements pursuant to which the
Seller, with respect to the West Virginia Gas Distribution Business, or the
Company or the Company’s Subsidiaries are a seller of gas to any third party
other than pursuant to tariffs or arrangements approved or authorized by the
Public Service Commission.

 

5.13. Insurance. All policies of fire, liability, worker’s compensation and
other forms of insurance owned or held by Allegheny Energy Inc., of which the
Seller is a wholly owned subsidiary (“Parent”), that insure the Related Assets
or the assets, properties or operations of the Company or the Company’s
Subsidiaries are in full force and effect, subject to the terms of each policy,
all premiums due with respect thereto covering all periods up to and including
the date as of which this representation is being made have been paid (other
than retroactive premiums which may be payable with respect to comprehensive
general liability and worker’s compensation insurance policies), and no notice
of cancellation or termination has been received with respect to any such policy
which was not replaced on substantially similar terms prior to the date of such
cancellation. As of the date of this Agreement, Parent has not been refused any
insurance with respect to the Related Assets, the Company or the Company’s
Subsidiaries nor has such coverage been limited by any insurance carrier to
which Parent has applied for any such insurance or with which it has carried
insurance during the last twelve months. Schedule 5.13 sets forth (a) a true and
complete list and description of all insurance policies, other insurance
arrangements and other contracts or arrangements for the transfer or sharing of
insurance risks by the West Virginia Gas Distribution Business in force on the
date hereof, together with a statement of the aggregate amount of claims paid
out and claims pending, in each case since December 31, 2003 with respect to the
West Virginia Gas Distribution Business, under each such insurance policy or
other arrangement through the date of this Agreement, (b) a description of such
risks which the Seller, the Company, any Subsidiary of the Company, or the Board
of Directors or officers thereof, have designated as being self-insured and (c)
a true and complete list of all outstanding claims for medical expenses in
excess of $10,000 made by or with respect

 

29



--------------------------------------------------------------------------------

to any single employee (but not including the identity of such employee) of the
Company or any Company Subsidiary.

 

5.14. Environmental Matters. Except as set forth in Schedule 5.14:

 

(a) (i) The Seller, the Company and the Company’s Subsidiaries each hold, and
are in compliance with, permits, licenses, and governmental authorizations
necessary under applicable Environmental Laws (“Environmental Permits”) to
operate the West Virginia Gas Distribution Business as presently conducted, and
(ii) the Seller (with respect to the West Virginia Gas Distribution Business and
the ownership or operation of the Related Assets), the Company, and the
Company’s Subsidiaries, are in compliance with applicable Environmental Laws.

 

(b) None of the Seller, the Company or the Company’s Subsidiaries has received
any written communication, whether from a governmental authority, citizens
group, employee or otherwise, that alleges that either Seller (with respect to
the West Virginia Gas Distribution Business or the ownership or operation of the
Related Assets), the Company, or any of the Company’s Subsidiaries, is not in
such compliance. None of the Seller, the Company or the Company’s Subsidiaries
has received any written request for information, or been notified that it is a
potentially responsible party, under CERCLA or any similar state law with
respect to any on-site location.

 

(c) There is no Environmental Claim pending or threatened against either Seller
(with respect to the West Virginia Gas Distribution Business or the ownership or
operation of the Related Assets), the Company or any of the Company’s
Subsidiaries.

 

(d) To the knowledge of Seller, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including without
limitation the release, emission, discharge, presence or disposal of any
Hazardous Substance, that could reasonably be expected to result in any
Environmental Claim against any of Seller (with respect to the West Virginia Gas
Distribution Business or the ownership or operation of the Related Assets), the
Company or the Company’s Subsidiaries.

 

(e) None of the Seller (with respect to the West Virginia Gas Distribution
Business or the ownership or operation of the Related Assets), the Company or
the Company’s Subsidiaries has entered into or agreed to any consent decree or
order, and is not subject to any outstanding judgment, decree, or judicial order
concerning compliance with any Environmental Law or the investigation or cleanup
of Hazardous Substances under any Environmental Law, except for any such consent
decree or order, judgment, decree or judicial order that is immaterial.

 

30



--------------------------------------------------------------------------------

Notwithstanding any other representations in this Article V, the representations
and warranties made in this Section 5.14 are the Seller’s exclusive
representations and warranties relating to any Environmental Law or the
protection of the environment.

 

5.15. Public Service Commission. Schedule 5.15 lists all of the currently
operative tariffs authorized and approved prior to the date of this Agreement by
the Public Service Commission applicable to the West Virginia Gas Distribution
Business and all of the currently pending rate, certificate or other filings
made prior to the date of this Agreement by the Seller (with respect to the West
Virginia Gas Distribution Business), the Company or the Company’s Subsidiaries
before the Public Service Commission and the status of each such filing on the
date of this Agreement. The West Virginia Gas Distribution Business is in
compliance with all of the rules, regulations and currently operative tariffs
authorized and approved by the Public Service Commission applicable to the West
Virginia Gas Distribution Business and all of the currently pending rate,
certificate or other filings made by the Seller (in respect of the West Virginia
Gas Distribution Business), the Company or the Company’s Subsidiaries before the
Public Service Commission.

 

5.16. Labor Matters:

 

(a) None of the Seller (with respect to each employee who is employed in the
West Virginia Gas Distribution Business (whether by Seller, the Company or the
Company’s Subsidiaries) (a “West Virginia Gas Distribution Business Employee”),
other than in connection with services that will be provided by Seller or its
Affiliates pursuant to the Transition Services Agreement, the Company or the
Company’s Affiliates (with respect to a West Virginia Gas Business Employee) is
party to, or bound by, any labor agreement, collective bargaining agreement,
work rules or practices, or any other labor-related agreements or arrangements,
in each case, with any labor union, labor organization or works council, other
than the Collective Bargaining Agreements listed on Schedule 1.1(a)(17); and to
the knowledge of Seller or the Company, no West Virginia Gas Distribution
Business Employee is represented by any labor organization with respect to his
or her employment with the Seller, the Company or any of the Company’s
Affiliates.

 

(b) To the knowledge of Seller, no labor union, labor organization, works
council, or group of West Virginia Gas Distribution Business Employees has made
a pending demand for recognition or certification in respect of the West
Virginia Gas Distribution Business, and to the knowledge of Seller, there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened in writing to be
brought or filed with the National Labor Relations Board (“NLRB”) or any other
labor relations tribunal or authority. To the knowledge of Seller or the
Company, there are no labor union

 

31



--------------------------------------------------------------------------------

organizing activities taking place as of the date of this Agreement in respect
of West Virginia Gas Distribution Business Employees.

 

(c) From January 1, 2003 to the date of this Agreement, there have been no
actual labor strikes, labor disputes, slowdowns, work stoppages or lockouts
pending, or, to the knowledge of Seller or the Company, threatened with respect
to West Virginia Gas Distribution Business Employees.

 

(d) The Seller (in respect of West Virginia Gas Distribution Business
Employees), the Company and the Company’s Affiliates (in respect of the West
Virginia Gas Distribution Business Employees) have not committed any material
unfair labor practice as defined in the National Labor Relations Act.

 

(e) To the knowledge of Seller, the Seller (in respect of West Virginia Gas
Distribution Business Employees), the Company and the Company’s Affiliates (in
respect of the West Virginia Gas Distribution Business Employees) are in
material compliance with all applicable Laws in respect of employment and
employment practices, including, without limitation, all Laws respecting terms
and conditions of employment, health and safety, wages and hours, immigration,
employment discrimination, disability rights or benefits, equal opportunity,
plant closures and layoffs, affirmative action, workers’ compensation, labor
relations, employee leave issues and unemployment insurance.

 

(f) The Seller, the Company and their Affiliates are not delinquent in material
payments to any current or former West Virginia Gas Distribution Business
Employees for any services or amounts required to be reimbursed or otherwise
paid.

 

(g) None of the Seller (in respect of West Virginia Gas Distribution Business
Employees), the Company or any of the Company’s Affiliates (in respect of the
West Virginia Gas Distribution Business Employees) has received (i) notice of
any unfair labor practice, charge or complaint against it pending or threatened
before the NLRB or any other Governmental Entity, (ii) notice of any complaints,
grievances or arbitrations arising out of any Collective Bargaining Agreement or
other complaint, grievance or arbitration procedure against it, (iii) notice of
any charge or complaint with respect to or relating to it pending before the
Equal Employment Opportunity Commission or any other Governmental Entity
responsible for the prevention of unlawful employment practices, (iv) notice of
the intent of any Governmental Entity responsible for the enforcement of labor,
employment, wages and hours of work, or occupational safety and health laws to
conduct an investigation with respect to or relating to it and no such
investigation is in progress, (iv) notice of any complaint, lawsuit or other
proceeding pending or threatened in any forum by or on behalf of any current or
former West Virginia Gas Distribution Business Employees, any applicant for
employment or classes of the foregoing alleging breach of any express or implied
contract of employment, any applicable Law governing employment or the
termination thereof or other

 

32



--------------------------------------------------------------------------------

discriminatory, wrongful or tortious conduct in connection with the employment
relationship.

 

(h) The Seller (in respect of West Virginia Gas Distribution Business
Employees), the Company and the Company’s Affiliates (in respect of the West
Virginia Gas Distribution Business Employees) are in substantial compliance with
all of their obligations under the WARN Act and any other notification and
bargaining obligations arising under applicable Law.

 

(i) To the knowledge of Seller, the Company and the Company’s Affiliates, no
West Virginia Gas Distribution Employee is in violation of any term of any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
other obligation to a former employer of any such employee relating (i) to the
right of any such employee to be employed by the Seller or the Company or the
Company’s Affiliates or (ii) to the use of trade secrets or proprietary
information.

 

(j) The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not entitle any third party (including, but
not limited to, any labor union or labor organization) to any material payments
pursuant to any of the Collective Bargaining Agreements.

 

5.17. ERISA; Employee Benefit Plans.

 

(a) Schedule 5.17(a) lists each employment, bonus, deferred compensation,
incentive compensation, stock purchase, stock option, severance or termination
pay, hospitalization or other medical, life or other insurance, supplemental
unemployment benefits, profit-sharing, pension, or retirement plan, program,
agreement or arrangement, and each other employee benefit plan, program,
agreement or arrangement currently maintained or contributed to or required to
be contributed to by the Company or any trade or business, whether or not
incorporated, that together with the Company would be deemed a “single employer”
within the meaning of Section 4001(b) of ERISA or Section 414 of the Code (an
“ERISA Affiliate”) for the benefit of any employee or former employee of the
West Virginia Gas Distribution Business (collectively, the “Benefit Plans”).

 

(b) With respect to each Benefit Plan, the Seller has delivered or made
available to Buyer complete copies of each of the following documents: (1) the
governing plan document and any funding instrument established thereunder; (2)
the most recent annual report and actuarial report, if required under ERISA or
the Code, and, if separate, the most recent financial statement; (3) the most
recent Summary Plan Description, together with each Summary of Material
Modifications, if required under ERISA; and (4) the most recent determination
letter received from

 

33



--------------------------------------------------------------------------------

the Internal Revenue Service with respect to each Benefit Plan that is intended
to be qualified under Section 401(a) of the Code.

 

(c) No liability under Title IV of ERISA has been incurred by the Company or any
ERISA Affiliate that has not been satisfied in full, and, to the knowledge of
the Seller, no condition exists that presents a material risk to the Company or
any Subsidiary of the Company of incurring a liability under such Title. No
Benefit Plan subject to the minimum funding requirements of Section 412 of the
Code or Section 302 of ERISA or any trust established thereunder has incurred
any “accumulated finding deficiency” (as defined in Section 302 of ERISA or
Section 412 of the Code), whether or not waived, as of the last day of the most
recently ended fiscal year of such Benefit Plan, and all contributions as of the
date hereof and as of Closing required to be made with respect thereto (whether
pursuant to the terms of such Benefit Plan or by Law) have been made.

 

(d) No Benefit Plan is a multiemployer plan within the meaning of Section 3(37)
or 4001(a)(3) of ERISA, and neither the Company nor any ERISA Affiliate has
contributed to or been obligated to contribute to any such multiemployer plan
during the preceding six years. No Benefit Plan is a plan described in Section
4063(a) of ERISA.

 

(e) Each Benefit Plan intended to be “qualified” within the meaning of Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service as to its qualification under said Section 401(a), as
amended to date, excluding any statutory amendment that is not effective as of
the date hereof and any statutory amendment for which the remedial amendment
period under Section 401(b) of the Code has not yet expired and, to the best
knowledge of the Seller and the Company, no event has occurred that is likely to
result in the disqualification of such Benefit Plan.

 

(f) Each Benefit Plan has been operated and administered in all material
respects in accordance with its terms and applicable Laws, including without
limitation ERISA and the Code. Except as set forth on Schedule 5.17(f), there
are no pending or, to the best knowledge of the Seller or the Company,
threatened claims by or on behalf of any of the Benefit Plans, by any employee
or beneficiary covered under any such Plan or otherwise involving any such Plan
(other than routine claims for benefits).

 

(g) The consummation of the transactions contemplated by this Agreement will
not, whether alone or together with any other event, (i) entitle any current or
former employee of the West Virginia Gas Distribution Business to severance pay,
unemployment compensation or any other payment, or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due any such person.

 

34



--------------------------------------------------------------------------------

(h) Except as set forth on Schedule 5.17(h), no Benefit Plan provides benefits,
including without limitation death or medical benefits (whether or not insured),
with respect to current or former employees of the West Virginia Gas
Distribution Business beyond their retirement or other termination of service,
other than (i) coverage mandated solely by applicable Law, (ii) death benefits
or retirement benefits under any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA, or (iii) disability benefits.

 

(i) To the knowledge of the Seller, neither the Seller nor any other person or
entity has engaged in a transaction with respect to any Benefit Plan that,
assuming the taxable period of such transaction expired as of the date of this
Agreement, could subject the Seller or any other person or entity to a tax or
penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA in
respect of any Benefit Plan.

 

(j) There has been no amendment to, announcement by the Seller or any of its
subsidiaries relating to, or change in employee participation or coverage under,
any Benefit Plan which would increase materially the aggregate benefits provided
to West Virginia Gas Distribution Employees under such Plan above the level of
the aggregate benefits provided thereunder for the most recent fiscal year.

 

5.18. Sufficiency of Assets. The assets of the Company and the Related Assets,
together, include all of the assets and rights necessary to conduct the West
Virginia Gas Distribution Business in substantially the same manner as it is
currently conducted, other than with respect to the services to be provided by
Seller or its Affiliates pursuant to the Transition Services Agreement.
Substantially all of the assets used or held for use or relating to the West
Virginia Gas Distribution Business are owned or leased by Seller, the Company or
the Company’s Subsidiaries, as the case may be, and none of their other
Affiliates owns or holds any material assets relating to, used or held for use
in the conduct of the West Virginia Gas Distribution Business. The Permits held
by the Company after Closing or to be transferred to Buyer at Closing will
include all Permits necessary to conduct the West Virginia Gas Distribution
Business in substantially the same manner as it is currently conducted, other
than with respect to the services to be provided by Seller or its Affiliates
pursuant to the Transition Services Agreement.

 

5.19. Certain Contracts and Arrangements.

 

(a) Except for (i) the contracts set forth on Schedule 5.19(a) and (ii) the
Collective Bargaining Agreements (such contracts referred to in clause (i) and
(ii) being the “Contracts”), (x) the Seller is not a party to any written
contract, agreement, personal property lease, commitment, understanding or
instrument which is material to the business or operations of the West Virginia
Gas Distribution Business and (y) the Company or its Subsidiaries are not a
party to any written

 

35



--------------------------------------------------------------------------------

contract, agreement, personal property lease, commitment, understanding or
instrument which is material to their business or operations taken as a whole.

 

(b) Each of the Contracts (i) constitutes a valid and binding obligation of the
Seller, the Company or the Company’s Subsidiaries, as the case may be, and to
the knowledge of the Seller constitutes a valid and binding obligation of the
other parties thereto, (ii) is in full force and effect except to the extent
such contract expires by its own terms after the date of this Agreement, and
(iii) may be transferred to the Buyer pursuant to this Agreement and will
continue in full force and effect thereafter, in each case without breaching the
terms thereof or resulting in the forfeiture or impairment of any material
rights thereunder.

 

(c) There is not, under any of the Contracts, any default or event which, with
notice or lapse of time or both, would constitute a default on the part of any
of the parties thereto, except such events of default and other events as to
which requisite waivers or consents have been obtained or which are immaterial.

 

5.20. Legal Proceedings, Etc. There are no claims, actions, proceedings or
investigations pending or threatened against or relating to the Seller, the
Company or any of their Affiliates before any court or Governmental Entity,
which question, challenge the validity of, or could be reasonably expected to
have the effect of preventing, delaying, making illegal or otherwise interfering
in any material respect with, this Agreement or the Related Agreements, the
consummation of the transactions contemplated hereby or thereby or any action
taken or proposed to be taken by Seller pursuant hereto or thereto or in
connection with the transactions contemplated herein or therein. As of the date
of this Agreement, Seller is not aware of any reason relating to it, the Company
or their Affiliates that all Buyer Required Regulatory Approvals, other than the
Tariff Restructuring, are not likely to be timely obtained. There are no claims,
charges, complaints, actions, proceedings or investigations pending or
threatened against or relating to the Seller (in respect of the West Virginia
Gas Distribution Business), the Company or the Company’s Subsidiaries before any
Governmental Entity other than those that are immaterial or are set forth on
Schedule 5.20 hereto. None of the Seller, the Company nor the Company’s
Subsidiaries is subject to any outstanding judgment, rule, order, writ,
injunction or decree of any court or Governmental Entity.

 

5.21. Compliance with Permits and Laws.

 

(a) Each of the Seller, the Company and the Company’s Subsidiaries has all
permits, subdivision approvals, variances, licenses, franchises and other
governmental authorizations, certificates, consents and approvals (other than
with respect to Environmental Laws, which are addressed in Section 5.14)
(collectively, “Permits”) necessary to operate the West Virginia Gas
Distribution Business as presently conducted, except where the failure to have
any such Permit is immaterial. Each of the Seller (with respect to the West
Virginia Gas Distribution Business), the Company and the Company’s Subsidiaries
is in compliance with all Permits and

 

36



--------------------------------------------------------------------------------

Laws of all Governmental Entities applicable to it and no notice, charge, claim,
action or assertion has been received by the Seller (with respect to the West
Virginia Gas Distribution Business), the Company or any Subsidiary of the
Company or, to the knowledge of Seller, threatened against the Seller (with
respect to the West Virginia Gas Distribution Business), the Company or any
Subsidiary of the Company, in each case alleging any violation of any of the
foregoing, except for any immaterial violations or failures to be in compliance
with any Permits or Laws.

 

(b) Schedule 5.21(b) sets forth all Permits and Environmental Permits and
consent orders to which Seller (with respect to the West Virginia Gas
Distribution Business), the Company or the Company’s Subsidiaries is subject as
of the date of this Agreement, with the exception of routine approvals which are
not discretionary.

 

5.22. Tax Matters. (a) (i) All Tax Returns required to be filed on or before the
Closing Date by or with respect to the Company or its Subsidiaries or by the
Seller with respect to the West Virginia Gas Distribution Business, other than
those Tax Returns the failure of which to file would be immaterial, have been or
will be timely filed on or before the Closing Date, (ii) such Tax Returns are or
will be true, correct, and complete in all material respects, and (iii) all
Taxes shown to be due on such Tax Returns have been or will be timely paid in
full.

 

(b) None of the Company, its Subsidiaries or the Seller with respect to the West
Virginia Gas Distribution Business has extended or waived the application of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Tax.

 

(c) There are no audits, claims, assessments, levies, administrative or judicial
proceedings pending, or to the knowledge of the Seller and its affiliates,
threatened, proposed or contemplated against the Company, its Subsidiaries or
with respect to the West Virginia Gas Distribution Business by any tax
authority.

 

(d) There are no liens for Taxes on any assets of the Company or its
Subsidiaries or with respect to the West Virginia Gas Distribution Business
except for Permitted Encumbrances.

 

(e) Neither the Company nor any of its Subsidiaries (i) is a party to, bound by
or has any obligation under any Tax allocation, Tax sharing, Tax indemnity or
similar agreement, arrangement or understanding or (ii) has any liability for
the Taxes of any person, other than the Company or any of its Subsidiaries, as a
transferee, or successor or otherwise (including any liability under Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
law).

 

37



--------------------------------------------------------------------------------

(f) The Company and its Subsidiaries have withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member or other third party.

 

(g) The Seller filed a consolidated United States federal income tax return with
the Company and the Company’s Subsidiary for the taxable year immediately
preceding the current taxable year.

 

5.23. Related Party Matters. The Company and its Subsidiaries are not party to
any agreement, contract, commitment, transaction or proposed transaction with
any of their Affiliates, except agreements, contracts, commitments, transactions
and proposed transactions which have been entered into and conducted on an
arm’s-length basis. No contract included in the Related Assets has, as a
counterparty thereto, an Affiliate of Seller (other than the Company or its
Subsidiaries), except for those contracts that have been entered into and
conducted on an arm’s-length basis.

 

5.24. Regulatory Proceedings. Neither the Seller, with respect to the West
Virginia Gas Distribution Business, the Company nor its Subsidiaries has rates
which have been or are being collected subject to refund, pending final
resolution of any proceeding pending before a Governmental Entity or on appeal
to the courts.

 

5.25. Regulation as a Utility. The Company and its Subsidiaries are not
regulated as a public utility by any state other than the State of West
Virginia, and Mountaineer Gas Services, Inc. and Universal Coil, LLC are not
regulated by any state public utility laws.

 

5.26. Intellectual Property. The Seller or the Company owns, or possesses
licenses or has other valid rights to use (in each case, free and clear of any
Encumbrances other than Permitted Encumbrances) all Gas Distribution
Intellectual Property, and (i) the conduct of the businesses of the Seller (as
it relates to the West Virginia Gas Distribution Business) and of the Company as
currently conducted, to the knowledge of Seller, does not infringe upon or
misappropriate any Intellectual Property of any third party, and neither the
Seller nor the Company has received written notice by any Person of any pending
or threatened claims, suits, actions, mediations, arbitrations, orders or other
adversarial proceedings (A) alleging infringement (or other violation) by the
Seller or the Company of Intellectual Property or other rights of any Person or
(B) challenging the Seller’s or the Company’s ownership or use of, or the
validity, enforcement, registrability or maintenance of, any Gas Distribution
Intellectual Property; (ii) to the knowledge of Seller, no Person is infringing
upon or otherwise violating any Gas Distribution Intellectual Property of the
Seller or the Company; (iii) the use by the Seller or the Company of any Gas
Distribution Intellectual Property is, except as would be immaterial, in
accordance with any and all applicable grants, licenses, agreements, instruments
or other arrangements pursuant to which the Seller or the Company acquired the
right to use such Gas Distribution Intellectual Property; (iv) neither the
Seller nor the

 

38



--------------------------------------------------------------------------------

Company has entered into any consents, judgments, orders, indemnifications,
forbearances to sue, settlement agreements, licenses or other arrangements which
(A) restrict the Seller’s or the Company’s right to use any Gas Distribution
Intellectual Property, (B) restrict the Seller’s or the Company’s West Virginia
Gas Distribution Business in order to accommodate a third Person’s Intellectual
Property rights, or (C) permit any third party to use any Gas Distribution
Intellectual Property.

 

5.27. Fees and Commissions. Except for J.P. Morgan Securities Inc., whose fees
will be paid by Seller, there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Seller or any Affiliate or Subsidiary of Seller that may be entitled to any fee
or commission from Seller, the Company or the Company’s Subsidiaries in
connection with the transactions contemplated hereby.

 

5.28. Subsidiaries and Affiliates. Schedule 5.28 sets forth the name,
jurisdiction of incorporation or organization and authorized and outstanding
capital of each Subsidiary of the Company and the jurisdictions in which each
Subsidiary of the Company is qualified to do business. All the outstanding
capital stock of each Subsidiary of the Company is owned directly by the Company
free and clear of all Encumbrances (except Permitted Encumbrances) and all
material claims or charges of any kind, and is validly issued, fully paid and
nonassessable, and there are no outstanding options, rights or agreements of any
kind relating to the issuance, sale or transfer of any capital stock or other
equity securities of any such Company Subsidiary. Each Company Subsidiary (i) is
a corporation or limited liability company duly organized, validly existing and
in good standing under the laws of its state of organization; (ii) has full
corporate power and authority to carry on its business as it is now being
conducted and to own the properties and assets it now owns; and (iii) is duly
qualified or licensed to do business as a foreign entity in good standing in
every jurisdiction in which such qualification is required, except to the extent
the failure to be so qualified or licensed would be immaterial. Seller has
heretofore delivered to Buyer complete and correct copies of the certificate of
incorporation and by-laws of each Company Subsidiary, as presently in effect.

 

5.29. Books and Records. The books of account, minute books, stock record books
and other records of Seller relating to the Company and the Related Assets (in
each case dated after August 18, 2000) are complete and correct in all material
respects and have been maintained in accordance with sound business practices.
The minute books of the Company and Company Subsidiaries (in each case dated
after August 18, 2000) contain accurate and complete records of all meetings of,
and corporate action taken by, the shareholders and directors of the Company and
Company Subsidiaries and, since August 18, 2000, no meeting of the shareholders
or boards of directors of the Company or Company Subsidiaries has been held for
which minutes have not been prepared and are not contained in such minute books.
Buyer has been provided access to all minute books and all stock record books of
the Company and all Company Subsidiaries in Seller’s possession as of the date
of this Agreement.

 

39



--------------------------------------------------------------------------------

5.30. Accounts Receivable. All accounts receivable of the West Virginia Gas
Distribution Business, regardless of whether reflected in the Financial
Statements, represent sales actually made in the ordinary course of business,
and are current and collectible net of any reserves shown on the Financial
Statements.

 

5.31. Inventory. All of the inventories of the West Virginia Gas Distribution
Business, whether reflected in the Financial Statements, on Schedule 2.1(d) or
otherwise, consist of a quality and quantity usable and salable in the ordinary
and usual course of business, except for items of obsolete materials and
materials of below-standard quality, all of which items have been written off or
written down on the Financial Statements to fair market value or for which
adequate reserves have been provided therein. All inventories not written off
have been priced at the lower of average cost or market.

 

5.32. Plant and Equipment. The plants, structures and equipment owned or used by
the West Virginia Gas Distribution Business are structurally sound with no known
defects and are in good operating condition and repair in all material respects
and are adequate for the uses to which they are being put. None of such plants,
structures or equipment are in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. None of Seller, Seller’s Affiliates, the Company or any Company Subsidiary
has received notification that the Company or any Company Subsidiary or Seller
or its Affiliates with respect to the Related Assets is in violation of any
applicable building, zoning, health or similar law, ordinance or regulation in
respect of their operations or the real property to be transferred pursuant to
this Agreement.

 

5.33. Customers and Suppliers. None of the Company, the Company Subsidiaries or
Seller with respect to the West Virginia Gas Distribution Business has any
customer that accounts for more than 5% of the sales generated by the West
Virginia Gas Distribution Business. There has not been any material adverse
change in the business relationship of the Company, any Company Subsidiary or
Seller with respect to the West Virginia Gas Distribution Business with any
supplier or group of suppliers from which the Company, any Company Subsidiary or
Seller with respect to the West Virginia Gas Distribution Business, taken as a
whole, could reasonably be expected to purchase more than 5% of the goods or
services to be purchased in connection with the conduct and operation of the
West Virginia Gas Distribution Business during the fiscal year 2004 that would
not be reasonably likely to be replaced on substantially similar terms and at a
substantially similar cost as compared to the terms and cost that would
reasonably be expected to be obtained from the previous supplier or group of
suppliers absent any material adverse change in the business relationship of the
Company, any Company Subsidiary or Seller with respect to the West Virginia Gas
Distribution Business with such previous supplier or group of suppliers through
the exercise of commercially reasonable efforts by the Company, such Company
Subsidiary or Seller with respect to the West Virginia Gas Distribution
Business.

 

40



--------------------------------------------------------------------------------

5.34. Company Accounts. Schedule 5.34 sets forth as of the date of this
Agreement, the names and locations of all banks, trust companies, savings and
loan associations and other financial institutions at which the Company or any
Company Subsidiary maintains safe deposit boxes, checking accounts or other
accounts of any nature (each, a “Company Account”) the available balance of
which customarily exceeds $5,000 and the names of all Persons authorized to draw
thereon, make withdrawals therefrom or have access thereto.

 

5.35. No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE V, THE SELLER IS NOT MAKING ANY
OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR
IMPLIED, CONCERNING THE RELATED ASSETS OR THE COMPANY COMMON STOCK (OR THE
ASSETS HELD BY THE COMPANY), INCLUDING, IN PARTICULAR, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXPRESSLY EXCLUDED AND DISCLAIMED.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

6.1. Organization. The Buyer is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of West Virginia and
has all requisite limited partnership power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
except where the failure to have such limited partnership power and authority
would be immaterial.

 

6.2. Authority Relative to this Agreement. The Buyer has full limited
partnership power and authority to execute and deliver this Agreement and the
Related Agreements and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Related Agreements
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by the general partners of the Buyer and no
other limited partnership proceedings on the part of the Buyer are necessary to
authorize this Agreement and the Related Agreements or to consummate the
transaction contemplated hereby or thereby. This Agreement and the Related
Agreements have been duly and validly executed and delivered by the Buyer, and,
assuming that this Agreement and the Related Agreements constitute valid and
binding obligations of the Seller, constitute valid and binding agreements of
the Buyer, enforceable against the Buyer in accordance with their terms, subject
to the Bankruptcy and Equity Exception.

 

41



--------------------------------------------------------------------------------

6.3. Consents and Approvals; No Violation.

 

(a) Other than obtaining the Buyer Required Regulatory Approvals and the Seller
Required Regulatory Approvals, neither the execution and delivery of this
Agreement and the Related Agreements by the Buyer, the purchase by the Buyer of
the Related Assets or the Company Common Stock, the assumption by the Buyer of
the Assumed Obligations pursuant to this Agreement nor performance under the
Related Agreements will (i) conflict with or result in any breach of any
provision of the Certificate of Incorporation or By-Laws (or other similar
governing documents) of the Buyer, (ii) require any consent, approval,
authorization or permit of, or filing with or notification to, any governmental
or regulatory authority, (iii) result in a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, agreement, lease or other
instrument or obligation to which the Buyer or any of its subsidiaries is a
party or by which any of their respective assets may be bound, except for such
defaults (or rights of termination, cancellation or acceleration) as to which
requisite waivers or consents have been obtained.

 

(b) Except for (i) the “no-action” letter or exemptive order described in
Section 8.2(h)(i) and Section 8.2(h)(ii), (ii) the exemptive order described in
Section 8.2(h)(iii), (iii) the filings by the Buyer required by the HSR Act and
the expiration or earlier termination of all waiting periods under the HSR Act,
(iv) the approval of the Public Service Commission of the transfer of the West
Virginia Gas Distribution Business and the Tariff Restructuring, and (v) the
consent of the Federal Communications Commission to the assignment and transfer,
as applicable, of the radio station licenses set forth on Schedule 5.21(b)
hereto (the filings and approvals referred to in clauses (i) through (v) are
collectively referred to as the “Buyer Required Regulatory Approvals”), no
declaration, filing or registration with, or notice to, or authorization,
consent or approval of any governmental or regulatory body or authority is
necessary for the consummation by the Buyer of the transactions contemplated
hereby or by the Related Agreements.

 

6.4. Availability of Funds. On the Closing Date the Buyer will have available
sufficient funds to enable it to pay the Purchase Price on the terms and
conditions of this Agreement. The Buyer will have available sufficient funds to
pay to Seller any amounts due after the Closing Date pursuant to Sections
3.1(c), 3.2(c) and 3.2(d). Buyer’s obligations hereunder are not subject to any
conditions regarding Buyer’s ability to obtain financing for the consummation of
the transactions contemplated hereby.

 

6.5. Securities Act. Buyer is acquiring the Company Common Stock for its own
account and not with a view to its distribution within the meaning of Section
2(a)(11) of the Securities Act in any manner that would be in violation of the
Securities Act. Buyer has not, directly or indirectly, offered the Company
Common Stock to anyone or solicited any offer to buy the Company Common Stock
from anyone, so as to bring such offer and sale of the Company Common Stock by
Buyer within the

 

42



--------------------------------------------------------------------------------

registration requirements of the Securities Act. Buyer will not sell, convey,
transfer or offer for sale any of the Company Common Stock except upon
compliance with the Securities Act and any applicable state securities laws or
pursuant to any exemption therefrom.

 

6.6. Litigation; Regulatory Approvals. There are no claims, actions, proceedings
or investigations pending or threatened against or relating to the Buyer or any
of its Affiliates before any court, governmental or regulatory authority or body
acting in an adjudicative capacity, which question, challenge the validity of,
or could be reasonably expected to have the effect of preventing, delaying,
making illegal or otherwise interfering with, this Agreement or the Related
Agreements, the consummation of the transactions contemplated hereby or thereby
or any action taken or proposed to be taken by Buyer pursuant hereto or thereto
or in connection with the transactions contemplated herein or therein. As of the
date of this Agreement, Buyer is not aware of any reason relating to it or its
Affiliates that all Seller Required Regulatory Approvals are not likely to be
timely obtained.

 

6.7. Fees and Commissions. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer or any Subsidiary or Affiliate of Buyer that may be entitled to any fee
or commission from Seller, the Company or any of their Affiliates in connection
with the transactions contemplated hereby.

 

ARTICLE VII

 

COVENANTS OF THE PARTIES

 

7.1. Conduct of Business Prior to the Closing.

 

(a) During the period from the date of this Agreement to the Closing Date, the
Seller will operate the West Virginia Gas Distribution Business in the usual,
regular and ordinary course consistent with good industry practice and shall use
all commercially reasonable efforts to preserve intact the West Virginia Gas
Distribution Business and endeavor to preserve the goodwill and relationships
with customers, suppliers and others having business dealings with such
business. Without limiting the generality of the foregoing, and, except as
contemplated in this Agreement, prior to the Closing Date, without the prior
written consent of the Buyer (which shall not be unreasonably withheld or
delayed), the Seller will not, and will not permit the Company to:

 

(i) (x) except for (1) Permitted Encumbrances and (2) indebtedness that does not
create an Encumbrance on the Related Assets or any assets of the Company not
discharged at or prior to Closing, create, incur, assume or suffer to exist any
indebtedness for borrowed money (including obligations in respect of

 

43



--------------------------------------------------------------------------------

capital leases); or (y) if such would be an Assumed Obligation, assume,
guarantee, endorse or otherwise become directly liable or responsible (whether
directly or indirectly, contingently or otherwise) for the obligations of any
Person other than the Company and its Subsidiaries;

 

(ii) make any material change in the levels of fuel inventory and stores
inventory customarily maintained (taking into account seasonal variation) by the
Seller with respect to the Related Assets, other than consistent with good
industry practice;

 

(iii) sell, lease (as lessor), transfer or otherwise dispose of any of the
Related Assets, other than assets used, consumed or replaced in the ordinary
course of business consistent with good industry practice;

 

(iv) terminate or extend or otherwise amend (x) any contract to the extent any
such extension or amendment would require such contract to be disclosed pursuant
to Section 5.19(a) or (y) any Contract, except in each case as permitted
pursuant to Section 7.1(a)(xiii);

 

(v) execute, enter into, terminate or otherwise amend (x) any of the Permits or
Environmental Permits, other than routine renewals or non-material modifications
or amendments or (y) any other agreement, order, decree or judgment relating to
the current or any new Permits or Environmental Permits;

 

(vi) (x) amend or cancel any liability or casualty insurance policies related
thereto or (y) fail to maintain, to the extent commercially reasonable to do so,
by self insurance or with financially responsible insurance companies, insurance
in such amounts and against such risks and losses as was in place as of the date
of this Agreement for such assets;

 

(vii) enter into any commitment or contract for goods or services not addressed
in clauses (i) through (vi) above that will be delivered or provided after
December 31, 2004 or such other date that the parties mutually agree to be a
date by which the Closing is expected to occur, in an amount greater than
$1,000,000, except as permitted pursuant to Section 7.1(a)(xiii);

 

(viii) amend the Company’s Certificate of Incorporation or By-laws in any manner
adverse to Buyer;

 

(ix) (x) issue, sell, pledge or dispose of any new capital stock in the Company
or any of the Company’s Subsidiaries to any third party or encumber capital
stock of the Company or any of the Company’s Subsidiaries except for an
Encumbrance that is to be discharged at or prior to the Closing, (y) grant any
stock option, warrant or other right to purchase capital stock of the Company or
any of the Company’s Subsidiaries or (z) issue any security convertible into

 

44



--------------------------------------------------------------------------------

capital stock of the Company or any stock option, warrant or other right to
purchase capital stock of the Company or any of the Company’s Subsidiaries;

 

(x) permit the Company or any of its Subsidiaries to acquire (including by
merger, consolidation or acquisition of stock or assets), or make a material
investment in, any Person or any division thereof or material portion of the
assets thereof;

 

(xi) liquidate, dissolve or wind up the Company;

 

(xii) amend the terms of any Expiring Contract so that it continues in force and
effect beyond the Closing Date, except as permitted pursuant to Section
7.1(a)(xiii);

 

(xiii) enter into any contract or commitment for the procurement of natural gas
to or transportation of natural gas in respect of the West Virginia Gas
Distribution Business having a term of longer than 12 months and a purchase
price commitment in excess of $5,000,000;

 

(xiv) make any change in the compensation payable or to become payable to any of
the officers, employees, agents or consultants of the Company (other than normal
recurring increases in the ordinary course of business consistent with past
practice in wages payable to employees who are not officers of the Company) or
to Persons providing management services to the Company, or enter into or amend
any employment, collective bargaining, severance, consulting, termination or
other agreement with, or employee benefit plan for, or make any loan or advance
to, any of the officers, employees, Affiliates, agents or consultants of the
Company or make any change in its existing borrowing or lending arrangements for
or on behalf of any of such Persons pursuant to an employee benefit plan or
otherwise, other than travel and entertainment advances made in the ordinary
course of business and consistent with past practice;

 

(xv) declare, set aside or pay any dividend or other distribution payable in
cash, stock or property with respect to any shares of any class or series of the
Company’s capital stock;

 

(xvi) modify, amend or terminate any contracts or licenses material to the West
Virginia Gas Distribution Business or waive, release or assign any rights or
claims material to the West Virginia Gas Distribution Business, except in the
ordinary course of business and consistent with past practice;

 

(xvii) (A) incur or assume any long-term debt payable to any Person, or incur or
assume any short-term debt payable to any Person (other than Affiliates of the
Company) other than in the ordinary course of business consistent with past
practice; (B) pay, repay, discharge, purchase, repurchase or satisfy any

 

45



--------------------------------------------------------------------------------

indebtedness issued or guaranteed by the West Virginia Gas Distribution
Business, except as required by the terms thereof and except for payments of any
or all Affiliate Short-Term Liabilities and Affiliate Long-Term Liabilities; (C)
modify the terms of any indebtedness or other liability; (D) assume, guarantee,
endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person; (E) enter
into any “keep well” or other agreement to maintain the financial statement
condition of any Person; (F) make any loans, advances or capital contributions
to, or investments in, any other Person; (G) enter into any material commitment
or transaction (including any capital expenditure or purchase, sale or lease of
assets or real estate); (H) write down the value of any inventory or write off
as uncollectible any notes or accounts receivable; (I) make any optional
pre-payment with respect to the Company Notes; or (J) make any change to any
banking or safe deposit box arrangements in effect on the date hereof;

 

(xviii) (A) change any financial or material Tax accounting methods, policies or
practices except as required by a change in GAAP, (B) make, revoke, or amend any
material Tax election, (C) file any material amended Tax Return or claim for
refund, (D) consent to extend the period of limitations for the payment or
assessment of any material Tax, (E) enter into any closing agreement affecting
any material Tax liability or refund, or (F) settle or compromise any material
Tax liability or refund;

 

(xix) make any Expansion Capital Expenditure in excess of 110% of the amounts
provided for Expansion Capital Expenditures in the 2004 Capital Budget or any
Additional Capital Budget; or

 

(xx) enter into any written or oral contract, agreement, commitment or
arrangement with respect to any of the matters described in the foregoing
paragraphs (i) through (xviii).

 

(b) Without limiting the generality of Section 7.1(a), from the date hereof
through the Closing Date, Seller shall, and Seller shall cause the Company to,
maintain the properties and assets comprising the West Virginia Gas Distribution
Business consistent with past practices and in accordance with the 2004 Capital
Budget and any Additional Capital Budget adopted after the date of this
Agreement.

 

7.2. Access to Information.

 

(a) Between the date of this Agreement and the Closing Date, each of the Seller
and the Company will, during ordinary business hours and upon reasonable notice:
(i) give the Buyer and the Buyer Representatives reasonable access to all books,
records, plants, offices and other facilities and properties of such Person
(limited, in the case of Seller, to the extent they constitute the Related
Assets or Assumed Obligations), but only to the extent to which the Buyer is not
denied

 

46



--------------------------------------------------------------------------------

access by law; (ii) permit the Buyer to make such reasonable inspections thereof
as the Buyer may reasonably request; (iii) furnish the Buyer with such financial
and operating data and other information related to the West Virginia Gas
Distribution Business as the Buyer may from time to time reasonably request,
including an unaudited consolidated balance sheet of the Company and an
unaudited balance sheet for the Related Assets in respect of each fiscal quarter
completed from and after the date hereof, provided, however, that neither the
Seller nor the Company shall be required to create special reports or perform
any studies; (iv) furnish the Buyer a copy of each material report, schedule or
other document filed or received by it (but only to the extent related to the
Related Assets in the case of Seller) with or from the SEC or the Public Service
Commission; and (v) allow Buyer to perform or conduct ASTM 1527 Phase I
environmental assessments at the Related Assets or at any property or facility
or real estate owned by the Company, provided, however, that (A) any such
investigation shall be conducted in such manner so as not to interfere with the
operation of the West Virginia Gas Distribution Business, (B) neither the Seller
nor the Company shall be required to take any action which would constitute a
waiver of the attorney-client privilege and (C) the Seller and the Company need
not supply the Buyer with any information which the Seller or the Company is
under a legal obligation not to supply. Notwithstanding anything in this Section
7.2 to the contrary, (i) the Seller and the Company shall furnish or provide
such access to Transferring Employee Records and personnel and medical records
to the extent permitted by Law or as required by legal process or subpoena and
(ii) the Buyer shall not have the right to perform or conduct any environmental
sampling or testing at, in, on or underneath the Related Assets or at any
property or facility or real estate owned by the Company.

 

(b) All information furnished to or obtained by the Buyer and the Buyer
Representatives pursuant to this Section 7.2 or the Related Agreements shall be
subject to the provisions of the Confidentiality Agreement and shall be treated
as “Information” (as defined in the Confidentiality Agreement).

 

(c) For a period of six years after the Closing Date, each party and its
representatives shall have reasonable access to all of the books and records
related to the Related Assets, the Assumed Obligations and the Company,
including all Transferring Employee Records, in the possession of the other
party to the extent that such access may reasonably be required by such party
and to the extent permitted under applicable Law. Such access shall be afforded
by the party or parties in possession of such books and records upon receipt of
reasonable advance notice and during normal business hours. The party or parties
exercising this right of access shall be solely responsible for any costs or
expenses incurred by it or them pursuant to this Section 7.2(c). If the party or
parties in possession of such books and records shall desire to dispose of any
such books and records upon or prior to the expiration of such six-year period,
such party or parties shall, prior to such disposition, give the other party or
parties a reasonable opportunity at such other

 

47



--------------------------------------------------------------------------------

party’s or parties’ expense, to segregate and remove such books and records as
such other party or parties may select.

 

(d) The Seller agrees, and agrees to cause the Company, not to release any
Person (other than the Buyer and its Affiliates) from any confidentiality
agreement now existing with respect to the West Virginia Gas Distribution
Business, or waive or amend any provision thereof.

 

(e) Unless otherwise agreed to in writing by the Buyer, for a period commencing
on the Closing Date and terminating three years after such date the Seller
shall, except as may be required by Law or legal process, keep all Information
(as defined in the Confidentiality Agreement) confidential and (i) shall not
disclose or reveal any Information (as defined in the Confidentiality Agreement)
to any Person other than Seller’s Representatives who are actively and directly
participating in the transactions contemplated hereby or who otherwise need to
know the Information for such purpose and shall cause those Persons to observe
the terms of this Section 7.2(e) and (ii) shall not use Information for any
purpose other than consistent with the terms of this Agreement. The Seller shall
continue to hold all Information according to the same internal procedures and
with the same degree of care regarding its secrecy and confidentiality as
currently applicable thereto. The Seller shall notify the Buyer of any
unauthorized disclosure to third parties that it discovers, and shall endeavor
to prevent any further such disclosures. The Seller shall be responsible for any
breach of the terms of this Section 7.2(e) by the Seller or the Seller’s
Representatives.

 

(f) After the Closing Date, in the event that the Seller is requested pursuant
to, or required by, applicable Law or regulation or by legal process to disclose
any Information, or any other information concerning the Related Assets, the
Company, the Assumed Obligations, or the transactions contemplated hereby, the
Seller shall provide the Buyer with prompt notice of such request or requirement
in order to enable the Buyer, at its expense, to seek an appropriate protective
order or other remedy, to consult with the Seller with respect to taking steps
to resist or narrow the scope of such request or legal process, or to waive
compliance, in whole or in part, with the terms of Section 7.2(e). The Seller
agrees not to oppose any action by the Buyer to obtain a protective order or
other appropriate remedy after the Closing Date. In the event that no such
protective order or other remedy is obtained, or that the Buyer waives
compliance with the terms of Section 7.2(e), the Seller shall furnish only that
portion of the Information which the Seller is advised by counsel is legally
required. In any such event the Seller shall use its reasonable best efforts to
ensure that all Information and other information that is so disclosed will be
accorded confidential treatment.

 

7.3. Expenses. Except to the extent specifically provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, all

 

48



--------------------------------------------------------------------------------

costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
costs and expenses.

 

7.4. Further Assurances; Post-Closing Payment Arrangements.

 

(a) Subject to the terms and conditions of this Agreement, each of the parties
hereto will use its reasonable best efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate and make effective
the sale of the Related Assets and the Company Common Stock pursuant to this
Agreement, including without limitation using its reasonable best efforts to
ensure satisfaction of the conditions precedent to each party’s obligations
hereunder. Notwithstanding anything in the previous sentence to the contrary,
the Seller and the Buyer shall use reasonable best efforts to obtain all Permits
and Environmental Permits necessary for the Buyer to operate the Related Assets.
None of the parties hereto will, without prior written consent of the other
parties, take or fail to take any action which would reasonably be expected to
prevent or materially impede, interfere with or delay the transactions
contemplated by this Agreement. From time to time after the date of this
Agreement, without further consideration, the Seller will, at its own expense,
execute and deliver such documents to the Buyer as the Buyer may reasonably
request in order to vest more effectively in the Buyer the Seller’s title to the
Related Assets and the Company Common Stock, subject to Permitted Encumbrances
and Schedule 5.10A. From time to time after the date of this Agreement, the
Buyer will, at its own expense, execute and deliver such documents to the Seller
as the Seller may reasonably request in order to consummate more effectively the
assumption of the Assumed Obligations pursuant to this Agreement.

 

(b) In the event that any material Related Asset shall not have been conveyed to
the Buyer at the Closing but Buyer elects to waive the condition set forth in
Section 8.2(b), Buyer may either (i) proceed to Closing subject to an
appropriate adjustment of the Purchase Price in respect of such material Related
Asset reasonably satisfactory to Buyer and Seller, or (ii) proceed to Closing
subject to (x) Seller’s undertaking to use its reasonable best efforts to convey
such asset to the Buyer as promptly as practicable after the Closing and (y)
such additional reasonable undertakings by Seller as may be requested by Buyer.

 

(c) In the event that any immaterial Related Asset shall not have been conveyed
to the Buyer at the Closing, the Seller shall use its reasonable best efforts to
convey such asset to the Buyer as promptly as practicable after the Closing.

 

(d) Without limiting the generality of Sections 7.4(b) and (c), from and after
the Closing, in the event the Buyer or the Seller becomes aware that Seller or
its Affiliates (other than the Company) is a party to any real property lease or
owns real property that in each case was used exclusively in the West Virginia
Gas

 

49



--------------------------------------------------------------------------------

Distribution Business prior to the Closing (other than the Old Cameron Service
Center) and was not included in the Related Assets or the assets of the Company
as of the Closing, then, at the request of the Buyer, Seller shall convey such
real property lease or owned real property to the Buyer for no additional
consideration.

 

(e) Not less than thirty (30) days prior to the anticipated Closing Date, the
Seller shall prepare and deliver to the Buyer a draft letter of notification to
be sent to each customer of the West Virginia Gas Distribution Business and each
other Person who is reasonably expected to pay money to the West Virginia Gas
Distribution Business on a periodic basis after the Closing Date (the “Closing
Notice”). The Closing Notice shall include, among other things reasonably
requested by the Buyer, (i) notice to each customer and such other Person who is
reasonably expected to pay money to the West Virginia Gas Distribution Business
on a periodic basis after the Closing Date that the Closing shall have occurred
and that Buyer is the new owner of the West Virginia Gas Distribution Business,
(ii) instructions for the manner of payment to be followed by customers and such
other Persons from and after the Closing, including, without limitation, all
necessary information regarding the account or accounts to which payments should
be made following the Closing, which account or accounts shall be acceptable to
Buyer, and (iii) all other information which, in the opinion of the Seller and
the Buyer, will be beneficial in causing such payments to be made to accounts
controlled by the Company or the Company Subsidiaries from and after Closing as
soon as reasonably practicable following the Closing.

 

(f) If after the Closing the Seller or any of its Affiliates, on the one hand,
or Buyer or any of its Affiliates, on the other hand (as applicable, the
“Receiving Party”), receives any funds that, pursuant to the terms of this
Agreement, belong to the other party, including in the case of the Buyer, the
Company (the “Entitled Party”), the Receiving Party shall hold such funds in
trust for, and promptly as practicable pay over such funds to, the Entitled
Party. Without limiting the generality of the forgoing, for a period of twelve
(12) months following the Closing, the Seller shall (i) within ten (10) Business
Days following the end of each such month, provide to the Buyer a statement of
all funds received by the Seller or its Affiliates in the immediately preceding
month that are required to be delivered to the Company or the Buyer pursuant to
the terms of this Agreement, including the date on which such funds were
received by the Seller or its Affiliates and the date on which Seller or such
Affiliate remitted such funds to the Company or the Buyer, together with any
reasonable supporting detail requested by the Buyer or the Company and (ii) upon
each receipt of funds from any customer of the West Virginia Gas Distribution
Business or other Person who is reasonably expected to pay money to the West
Virginia Gas Distribution Business on a periodic basis after the Closing Date,
promptly send, or cause to be sent, the Closing Notice (as finally approved and
modified by Buyer) and/or such other notice reasonably requested by the Buyer to
such customer or other Person, whether or not the Seller or the Buyer

 

50



--------------------------------------------------------------------------------

shall have previously sent, or caused to be sent, the Closing Notice to such
customer or other Person.

 

(g) Seller shall cause the amount of cash, cash equivalents and securities
reflected on the Purchase Price Certificate to be included in the Company
Accounts as of the Closing Date.

 

7.5. Public Statements. The parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
this Agreement or the Related Agreements or the transactions contemplated hereby
or thereby and shall not issue any such public announcement, statement or other
disclosure prior to obtaining the consent of the other, except as may be
required by law.

 

7.6. Consents and Approvals.

 

(a) Seller (or Parent, if necessary) and the Buyer (or the ultimate parent
entity of Buyer, if necessary) shall each file or cause to be filed with the
Federal Trade Commission and the United States Department of Justice any
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby. The parties shall consult with each other as to the appropriate time of
filing such notifications (which time shall be no later than 60 days from the
date of this Agreement) and shall use their reasonable best efforts to make such
filings at such time, to respond promptly to any requests for additional
information made by either of such agencies, and to cause the waiting periods
under the HSR Act to terminate or expire at the earliest possible date after the
date of filing.

 

(b) The Seller and the Buyer shall cooperate with each other and (i) promptly
prepare and file all necessary documentation, (ii) effect all necessary
applications, notices, petitions and filings and execute all agreements and
documents, (iii) use reasonable best efforts to promptly obtain the transfer or
reissuance to the Buyer of all necessary Permits, consents, approvals and
authorizations of all Governmental Entities and (iv) use reasonable best efforts
to obtain all necessary consents, approvals and authorizations of all other
parties, in the case of each of the foregoing clauses (i), (ii), (iii) and (iv),
necessary or advisable to consummate the transactions contemplated by this
Agreement (including, without limitation, the Seller Required Regulatory
Approvals and the Buyer Required Regulatory Approvals (other than incident to
the Tariff Restructuring, which is the subject of Section 7.6(c)) or required by
the terms of any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, contract, lease or other instrument to which the
Seller or the Buyer is a party or by which either of them is bound.
Notwithstanding the foregoing, in connection with seeking and obtaining the
approval of the Public Service Commission of the transactions contemplated
hereby, none of the Seller, the Buyer, the Company, any Company Subsidiary or
any of their respective Affiliates shall be required to (i) proffer or

 

51



--------------------------------------------------------------------------------

agree to any obligation, undertaking, commitment, or any other limitation with
respect to or restriction or condition that would reasonably be expected to
result in an adverse economic impact (collectively, “Restrictions”) on the West
Virginia Gas Distribution Business (including its tariffs (other than incident
to the Tariff Restructuring, which is the subject of Section 7.6(c)) and
operations) or any of the businesses or operations of the Buyer, the Buyer’s
Affiliates or Seller or its Affiliates, in each case that is materially
different from the Restrictions on the West Virginia Gas Distribution Business
or such other business or operations of the Buyer’s Affiliates or Seller or its
Affiliates as of the date of this Agreement, except to the extent (A) the
Restriction is explicitly offered or proposed in any stipulation or other formal
representation (whether in a petition, application, motion, written testimony,
acknowledgement or acceptance, or otherwise) presented for approval to the
Public Service Commission in connection with efforts to secure the Public
Service Commission’s approval of the Tariff Restructuring, the transactions
contemplated by this Agreement, or otherwise (a “Written Acceptance”); and (B)
the party that would (or the Affiliates of which would) be subject to the
Restriction (which in the case of a Restriction to which the Company shall be
subject, shall be Buyer) has presented or otherwise formally advanced a Written
Acceptance that offers or proposes such Restriction; or (ii) proffer or agree to
any Restriction on the West Virginia Gas Distribution Business (including its
tariffs (other than incident to the Tariff Restructuring, which is the subject
of Section 7.6(c)) and operations) or any of the businesses or operations of the
Buyer’s Affiliates or Seller or its Affiliates, in each case of any nature
whatsoever to the extent such Restriction is not included in any Written
Acceptance presented or otherwise formally advanced by the party that would (or
the affiliates of which would) be subject to such Restriction (which in the case
of a Restriction to which the Company shall be subject, shall be Buyer). From
and after the date of this Agreement through the Closing, Seller shall not, and
shall cause the Company not to, proffer or agree to any Restriction on the West
Virginia Gas Distribution Business (including its tariffs and operations) that
is materially different from the Restrictions on the West Virginia Gas
Distribution Business as of the date of this Agreement, in connection with
seeking or obtaining the approval of the Public Service Commission of the
transactions contemplated hereby, the Tariff Restructuring or otherwise, without
the prior consent of the Buyer, except as Seller and Buyer specifically agree to
include in any Written Acceptance.

 

(c) Without limiting the generality of Section 7.6(b), the Seller and the Buyer
shall cooperate with each other and use reasonable best efforts to take, or
cause to be taken, all actions, and do, or cause to be done, all things
necessary, proper or advisable to prepare and file the Tariff Restructuring with
the Public Service Commission as promptly as practicable after the date of this
Agreement. From and after the date of such initial filing, the Seller and the
Buyer shall cooperate with each other and use reasonable best efforts to take,
or cause to be taken, all actions, and do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to cause the Public Service
Commission to issue a final and

 

52



--------------------------------------------------------------------------------

nonappealable order approving the Tariff Restructuring at the earliest possible
time, including without limitation, (i) making the appropriate personnel,
representatives and advisors available at all reasonable times, (ii) making all
other filings and giving all other notices required to be made prior to the
Closing with respect to the Tariff Restructuring, (iii) responding promptly to
any requests for additional applicable information made by (A) the Public
Service Commission, (B) the Buyer or the Seller, (C) any other Person involved
in any proceeding relating to the Tariff Restructuring or (D) any other Person
involved in the preparation and filing of the Tariff Restructuring, and (iv)
avoiding taking any action or failing to take any action that would reasonably
be expected to have the effect of delaying, conditioning, or reducing the
likelihood of obtaining an order of the Public Service Commission approving the
Tariff Restructuring; provided, however, that nothing in this Section 7.6(c)
shall require, or be construed to require, (x) the Seller or its Affiliates to
proffer or agree to any moratorium or rate change with respect to, or any other
Restrictions on, any business or activities other than the West Virginia Gas
Distribution Business or any actions that could cause a failure of any condition
to Closing or give rise to any claim for indemnification or breach of any
representation or warranty or (y) the Buyer or its Affiliates to proffer or
agree to any Restriction on the West Virginia Gas Distribution Business
(including its tariffs and operations) or any of the businesses or operations of
the Buyer’s Affiliates that in each case is materially different from the
Restrictions on the West Virginia Gas Distribution Business or such other
business or operations of the Buyer’s Affiliates as of the date of this
Agreement or any actions that could cause a failure of any condition to Closing
or give rise to any claim for indemnification or breach of any representation or
warranty, except as Seller and Buyer specifically agree to include in any
Written Acceptance. The Buyer will bear all costs and expenses of the
preparation of any filing or notice required in connection with the Tariff
Restructuring, provided that the Seller shall bear its own costs and expenses in
connection with making its personnel, representatives and advisors available in
order to comply with Seller’s obligations set forth in this Section 7.6(c).

 

(d) The Seller and the Buyer shall cooperate with each other and promptly
prepare and file notifications with, and request Tax clearances from, state and
local taxing authorities in jurisdictions in which a portion of the Purchase
Price may be required to be withheld pursuant to such state and local Tax law.

 

7.7. Tax Matters.

 

(a) All applicable sales, transfer, use, stamp, conveyance, value added,
recording, excise, and other similar Taxes, if any, together with all recording
or filing fees, notarial fees and other similar costs of Closing, that may be
imposed upon, or payable, collectible or incurred in connection with the
transfer of the Related Assets or the Company Common Stock (or its Subsidiaries)
to the Buyer or otherwise as a result of the transfer of the Related Assets or
the Company Common Stock (or its Subsidiaries) (“Transfer Taxes”) shall be borne
50% by the Seller and

 

53



--------------------------------------------------------------------------------

50% by the Buyer. The Seller and the Buyer shall cooperate in the preparation,
execution and filing of, to the extent required by applicable Law, all necessary
Tax Returns and other documentation with respect to all such Transfer Taxes.

 

(b) The Buyer shall prepare and timely file all Tax Returns required to be filed
after the Closing with respect to the Related Assets, the Company or its
Subsidiaries, and shall duly and timely pay all such Taxes shown to be due on
such Tax Returns. The Buyer shall make such Tax Returns available for the
Seller’s review and consent, which shall not be unreasonably withheld,
conditioned or delayed, not later than fifteen (15) Business Days prior to the
due date for filing such Tax Return.

 

(c) In respect of Taxes, if any, on or with respect to the Related Assets, the
Company or its Subsidiaries (including, without limitation, any obligation to
contribute to the payment of a tax determined on a consolidated, combined or
unitary basis with respect to a group of corporations that includes the Company
or any of its Subsidiaries), (i) Seller shall be liable and indemnify Buyer for
all Taxes (A) with respect to a taxable period that ends on or before the
Closing Date and (B) with respect to any Straddle Period, the portion of such
Straddle Period deemed to end on and include the Closing Date, but only to the
extent that such specific Tax has not been taken into account in the
determination of Net Working Capital as set forth in the Purchase Price
Certificate or the corresponding Final Purchase Price Component, and (ii) Buyer
shall be liable and indemnify Seller for all Taxes (A) with respect to a taxable
period that begins after the Closing Date and (B) with respect to any Straddle
Period, the portion of such Straddle Period deemed to begin the day after the
Closing Date. For purposes of this Section 7.7(c), where it is necessary to
apportion between the Buyer and the Seller the Tax liability for a Straddle
Period, such liability shall be apportioned between the period deemed to end at
the close of the Closing Date, and the period deemed to begin at the beginning
of the day following the Closing Date on the basis of an interim closing of the
books, except that Taxes (such as real property Taxes) imposed on a periodic
basis shall be allocated on a daily basis.

 

(d) Each of the Buyer and the Seller shall provide the other with such
assistance as may reasonably be requested by the other party in connection with
the preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to liability
for Taxes, and each will retain and provide the requesting party with any
records or information that may be relevant to such return, audit, or
examination, proceedings or determination. Any information obtained pursuant to
this Section 7.7(d) or pursuant to any other section hereof providing for the
sharing of information or review of any Tax Return or other schedule relating to
Taxes shall be kept confidential by the parties hereto and shall be subject to
Sections 7.2(e) and (f) of this Agreement and to the Confidentiality Agreement,
provided, however, that any such information must be treated as confidential by
the party that receives such

 

54



--------------------------------------------------------------------------------

information for at least three years following the date that such information is
received by such party.

 

(e) The Buyer shall remit to the Seller any refund or credit of Taxes actually
received to the extent such Taxes are attributable to any taxable period, or
portion thereof, ending on or before the Closing Date.

 

(f) Any payment by Buyer or Seller to the other pursuant to this Section 7.7
will be treated for all purposes by both parties as an adjustment to the
Purchase Price, unless otherwise required by law.

 

(g) The obligations of the parties set forth in this Section 7.7 shall be
unconditional and absolute and shall remain in effect until the expiration of
all applicable statutes of limitations.

 

(h) Buyer and Seller shall make a joint election under Section 338(h)(10) of the
Code (and under any similar provisions of state or foreign law) with respect to
the purchase of the Company Common Stock and further elections with respect to
the purchase of the Company’s Subsidiaries. Seller and Buyer shall (i) on the
Closing Date exchange completed and executed copies of Internal Revenue Service
Form 8023, required schedules thereto, and any similar state and foreign forms
and (ii) as provided in, and in accordance with, Section 3.4 hereof, exchange
completed and executed copies of Internal Revenue Service Form 8883, required
schedules thereto, and any similar state and foreign forms. If any changes are
required in these forms as a result of information which is first available
after the Closing Date, the parties will promptly agree on such changes.

 

(i) All Tax allocation, Tax sharing, Tax indemnity or similar agreements between
Allegheny Energy, Inc. or any of its Subsidiaries (other than the Company and
its Subsidiaries), on the one hand, and the Company or its Subsidiaries, on the
other hand, shall be terminated with respect to the Company and its Subsidiaries
prior to the Closing Date, and, after the Closing Date, neither Allegheny
Energy, Inc. or any of its Subsidiaries (other than the Company and its
Subsidiaries), on the one hand, nor the Company or its Subsidiaries, on the
other hand, shall be bound thereby or have any further liability or obligation
thereunder to the other party with respect to periods prior to the Closing Date.

 

7.8. Employees.

 

(a) Effective no later than the earlier of January 1, 2005, or the Closing Date
(the “Plan Creation Date”), Seller shall cause the employment of each individual
who is a West Virginia Gas Distribution Business Employee, including each such
Employee on medical, disability, family, military or other leave or leave of
absence, as of immediately prior to the Plan Creation Date (each, an “Applicable
Employee”) to be transferred to the Company, and the Seller shall cause the

 

55



--------------------------------------------------------------------------------

Company to be the employer of any individual who subsequently becomes an
employee of the West Virginia Gas Distribution Business before the Closing.

 

(b) Effective as of the Plan Creation Date and through the Closing Date (if
later than the Plan Creation Date), Seller shall:

 

(i) cause the Company to be the exclusive sponsoring employer of benefit plans
(not including pension or retirement savings plans) that provide benefits to all
Applicable Employees (the “Non-Retirement Savings Benefits”) that are no less
favorable in the aggregate to the Applicable Employees than the Benefit Plans
(not including the Allegheny Energy Retirement Plan (the “AERP”) and the
Allegheny Energy Employee Stock Ownership and Savings Plan (the “AEESOP”)), and
all Applicable Employees shall commence to participate or, as applicable, become
eligible to participate in those benefit plans effective as of the Plan Creation
Date;

 

(ii) cause the Company to maintain insurance in respect of any and all
liabilities attributable to the employees of the West Virginia Gas Distribution
Business (including without limitation worker’s compensation insurance) to the
extent that such insurance is maintained immediately prior to the Plan Creation
Date by Seller, any Affiliate or otherwise; and

 

(iii) cause the Company to maintain a separate payroll system for all of its
employees with features substantially equivalent to the payroll system in effect
with respect to the Applicable Employees immediately prior to the Plan Creation
Date.

 

Seller and Buyer shall use reasonable best efforts to mutually agree as to the
nature and amount of the Non-Retirement Savings Benefits promptly but in no
event later than October 1, 2004; provided, that if Seller and Buyer are unable
to so agree, the Non-Retirement Savings Benefits shall be substantially
identical to the Non-Retirement Savings Benefits in effect with respect to the
Applicable Employees immediately prior to the Plan Creation Date and shall be
provided pursuant to benefit plans with a cost to the Company not substantially
in excess of that borne by the Company immediately prior to the Plan Creation
Date (it being understood that such plans shall be obtained by the Company on
commercially reasonable terms).

 

(c) Promptly after the date the employee benefit plans providing for the
Non-Retirement Savings Benefits shall have been developed pursuant to Section
7.8(b), the Seller shall provide copies of such benefit plans to the unions
representing the Applicable Employees (and any other West Virginia Gas
Distribution Business Employees who are hired after the Plan Creation Date) who
are covered by a Collective Bargaining Agreement (the “Union Employees”). From
and after the date of this Agreement, the Buyer and the Seller shall be
available, and shall use their reasonable best efforts, to meet jointly and on a
regular basis with

 

56



--------------------------------------------------------------------------------

such unions to make presentations, discuss and respond to inquiries about the
benefit plans that will replace the Benefit Plans and the employee benefit plans
providing for the Non-Retirement Savings Benefits developed pursuant to Section
7.8(b).

 

(d) The Buyer shall cause the Company or a Subsidiary of the Company to provide
each Applicable Employee (and any other West Virginia Gas Distribution Business
Employee who is hired after the Plan Creation Date) who is not covered by a
Collective Bargaining Agreement and who remains employed by the Company through
the Closing (a “Non-Union Transferred Employee”), for the period commencing on
the Closing Date and ending 12 months thereafter (the “Benefits Continuation
Period”), with total compensation (including, without limitation, base pay,
authorized overtime, bonuses, and benefits contained in the employee benefit
plans, programs and fringe benefit arrangements (excluding education
reimbursement)) which is, in the aggregate, at least equivalent in value to the
Non-Union Transferred Employee’s total compensation as in effect immediately
prior to the Closing, which shall be based upon (x) such employee’s existing
individual base pay, (y) authorized overtime, if applicable, and (z) an average
bonus and benefit component for such employee’s salary plan level, as
consistently applied by the Seller or its Affiliates, apportioned according to
such employee’s base pay. Such total compensation during the Benefits
Continuation Period shall include, without limitation, employer matching
contributions (whether paid during or after the Benefits Continuation Period)
that shall be available in respect of elective contributions made by the
Non-Union Transferred Employee at any time during the Benefits Continuation
Period under the Buyer DC Plan (as defined below) that are not less than 50% of
all of each employee’s elective contributions that equal up to 6% of the
employee’s compensation. The Buyer shall also pay reasonable relocation costs
with respect to any Non-Union Transferred Employees who shall relocate at the
Buyer’s request. After the end of the Benefits Continuation Period, the Buyer
shall cause each Non-Union Transferred Employee to be provided total
compensation (including those compensation and benefit items parenthetically
listed in this Section 7.8(d)) which is, in the aggregate, no less favorable
than the total compensation then provided to similarly-situated employees of the
Buyer. Nothing in this Section 7.8(d) or otherwise in this Agreement shall
require the Buyer to establish or maintain any particular plan, program or
arrangement in order to satisfy its obligations, as specified above in this
Section 7.8(d), to provide benefit plans, programs and arrangements as part of
substantially equivalent total compensation either during or after the Benefits
Continuation Period.

 

(e) The Buyer shall (i) waive all pre-existing condition exclusions and
limitations, all waiting periods and all evidence of insurability requirements
with respect to Non-Union Transferred Employees and, to the extent permissible
under a Collective Bargaining Agreement, with respect to Union Employees, under
any welfare benefit plans (as such term is defined in ERISA, but whether or not
the plan is subject to ERISA) maintained by Buyer or its Affiliates on or after
the Closing Date, other than, but only to the extent of, limitations or waiting
periods that

 

57



--------------------------------------------------------------------------------

were in effect with respect to such employees immediately prior to the Closing
Date and that have not been satisfied as of the Closing Date, and (ii) provide
each Non-Union Transferred Employee and, to the extent permissible under a
Collective Bargaining Agreement, each Union Employee, with full credit for any
co-payments, deductibles, coinsurance or out-of-pocket expenses paid or incurred
under applicable welfare plans prior to the Closing Date in satisfying any
co-payment, deductible, coinsurance or out-of-pocket requirements under any
welfare benefit plans maintained by Buyer or its Affiliates on or after the
Closing Date (on a pro-rata basis in the event of a difference in plan years).

 

(f) Effective as of 12:00 a.m. on the day immediately following the Closing
Date, each Non-Union Transferred Employee and each Union Employee (collectively,
the “Transferred Employees”) who is a participant in either or both of the AERP
and the AEESOP (collectively, the “Seller Qualified Plans”) shall cease to be an
active participant in and shall become one hundred percent (100%) vested in his
or her accrued benefit under each Seller Qualified Plan. As soon as practicable
after the Closing Date, each Transferred Employee who is a participant in the
AEESOP shall be provided the ability to obtain a distribution of the employee’s
account balance under the AEESOP in accordance with its provisions that provide
for distributions to participants whose employment terminates. The Buyer shall
take any and all necessary action (including plan amendments, if necessary) to
cause the trustee of a defined contribution plan of the Buyer or one of its
Affiliates, if requested to do so by a Transferred Employee, to accept a direct
“rollover” of all or a portion of said employee’s distribution that is made in
cash (specifically excluding distributions that are made in the form of
securities or otherwise in kind) and of the promissory note or notes
representing any loans outstanding to the Transferred Employee under the AEESOP
on the date of the direct rollover from the AEESOP in the form of an “eligible
rollover distribution” within the meaning of Section 402(c)(4) of the Code,
provided that the administrator of such defined contribution plan may condition
its acceptance of such a rollover upon the receipt of reasonable assurances that
such distribution is such an eligible rollover distribution; provided, however,
that any such assurances required by the administrator shall not exceed any of
the measures described in Treas. Reg. Section 1.401(a)(31)-1, Q&A-14(c), Example
1, 2, 3 or 4 (as applicable) as a sufficient basis on which a plan administrator
may reasonably conclude that the putative rollover is a valid rollover
contribution from a qualified plan. In the case of any such direct rollover of a
loan, Buyer and the Company will cooperate with Seller to enable such direct
rollover to occur before the loan becomes defaulted. Except to the extent
provided in the preceding two sentences, no assets or liabilities of the Seller
Qualified Plans shall be transferred to any plans maintained by Buyer or its
Affiliates. Transferred Employees shall be given credit under each benefit plan,
program, policy or arrangement maintained by Buyer or its Affiliates after the
Closing for eligibility, vesting and all other purposes, including for purposes
of any service requirement for early retirement, subsidized early retirement, or
any other

 

58



--------------------------------------------------------------------------------

benefit conditioned on completion of a specific period of service, but not for
any other benefit accrual purposes other than in the case of the Buyer Pension
Plan (but only to the extent provided in Section 7.8(g)) and in the case of
vacation benefits, for all service with the Seller and its Affiliates for the
period before the Closing (to the extent that such service was credited under a
corresponding Benefit Plan immediately prior to the Closing).

 

(g) Effective as of the Closing Date, Buyer shall establish or maintain a
defined benefit pension plan covering all Transferred Employees that is
substantially identical to the AERP as in effect immediately prior to the
Closing and that is intended to satisfy the requirements of Section 401(a) of
the Code (the “Buyer Pension Plan”). Buyer shall cause the Buyer Pension Plan to
recognize all service of Transferred Employees with Seller and its Affiliates
and with Buyer and its Affiliates for all purposes, including without limitation
for purposes of eligibility, vesting, benefit accrual, eligibility to receive
benefits, eligibility for retirement (early or normal), eligibility for early
retirement subsidies, eligibility for receipt of optional forms of benefits, and
eligibility for all other benefits, rights, features or other purposes under the
provisions of the Buyer Pension Plan. The AERP shall maintain as a frozen
accrued benefit the accrued benefit of each Transferred Employee determined as
of the Closing Date as if the Transferred Employee had terminated employment
with Seller and its Affiliates and had terminated participation in the AERP as
of the Closing Date under the provisions of the AERP in effect on that date.
Buyer may cause benefits paid under the Buyer Pension Plan to be offset by
benefits previously provided to Transferred Employees or accrued by Transferred
Employees under the AERP; provided, that, in no event shall the benefit (as
described above) payable to any Transferred Employee under the Buyer Pension
Plan in the form of a single life annuity (with all optional forms of benefit
available to the Transferred Employee being at least the actuarial equivalent of
this single life annuity) be less than the excess of (i) over (ii), where (i) is
the benefit that would be payable under the provisions of the Buyer Pension Plan
in the form of a single life annuity recognizing service with both Seller and
its Affiliates and Buyer and its Affiliates for all purposes under such Plan (as
described in the second sentence of this Section 7.8(g)) and (ii) is the benefit
that would be payable from the AERP (without regard to any offset benefit
payable from any other defined benefit pension plan, as applicable) as if the
Transferred Employee elected to commence receipt of benefits in the form of a
single life annuity under the AERP coincident with commencing receipt of a
benefit under the Buyer Pension Plan. Buyer shall have no obligation under the
foregoing provisions of this Section 7.8(g) beyond the Benefits Continuation
Period. Seller shall deliver to Buyer as soon as practicable following such
request, all data and records reasonably requested by Buyer in connection with
its administration of retirement benefits for those Transferred Employees who
become participants in the Buyer Pension Plan, including the information
relating to the service of Transferred Employees with Seller and its Affiliates.

 

59



--------------------------------------------------------------------------------

(h) Effective as of the Closing Date, Buyer shall establish or maintain a
defined contribution plan covering all Transferred Employees the provisions of
which are not substantially less favorable to Transferred Employees than those
of the AEESOP as in effect immediately prior to the Closing (provided that the
Buyer’s defined contribution plan shall not be required to provide for
contributions or investments in employer stock) and that is intended to satisfy
the requirements of Section 401(a) of the Code (the “Buyer DC Plan”). Buyer
shall cause the Buyer DC Plan to recognize all service of Transferred Employees
with Seller and its Affiliates and with Buyer and its Affiliates for purposes of
eligibility, vesting, eligibility to receive benefits, and eligibility for all
other benefits, rights, features or other purposes under the provisions of the
Buyer DC Plan. Buyer shall have no obligation under the foregoing provisions of
this Section 7.8(h) beyond the Benefits Continuation Period. Seller shall
deliver to Buyer as soon as practicable following such request, all data and
records reasonably requested by Buyer in connection with its administration of
the Buyer DC Plan for those Transferred Employees who become participants in the
Buyer DC Plan, including the information relating to the service of Transferred
Employees with Seller and its Affiliates.

 

(i) The Buyer shall pay to each Non-Union Transferred Employee whose employment
is terminated by the Buyer or one of its Affiliates within eighteen months of
the Closing Date a severance benefit package equivalent to that which would have
been provided to such individual upon such termination by the Seller under the
Allegheny Energy Separation Allowance Plan as in effect immediately prior to the
date of this Agreement had such individual remained continuously employed by the
Seller or its Affiliates and had been eligible for, and entitled to benefits
under, such plan on the date of such termination. Following the eighteen-month
anniversary of the Closing Date, Buyer shall provide severance benefits to the
Non-Union Transferred Employees that are no less favorable than those provided
to similarly situated employees of the Buyer.

 

(j) On or before the Closing Date, the Seller shall provide a list, to be
current as of the Closing Date, of the name and site of employment of any
employees of the West Virginia Gas Distribution Business who have experienced,
or will experience, an “employment loss” (as defined by the WARN Act) within
ninety (90) days prior to the Closing Date. The Seller agrees to timely perform
and discharge all requirements under the WARN Act and under similar applicable
state or local laws or regulations up to and including the Closing Date. After
the Closing Date, the Buyer shall be responsible for performing and discharging
all requirements under the WARN Act and under similar applicable state or local
laws or regulations; provided, however, that the parties agree that Seller shall
have no liability hereunder for any violation of or non-compliance with any
requirements under the WARN Act to the extent that they arise due to actions of
Buyer, the Company, or the Company’s Subsidiaries taken after the Closing.

 

60



--------------------------------------------------------------------------------

(k) Seller or its Affiliates (other than the Company or any of its Subsidiaries)
shall retain and be solely responsible for all liabilities and obligations
whatsoever with respect to employees of Seller, the Company or any of their
Affiliates who are not Transferred Employees, whether arising out of actions,
events or omissions that occurred (or, in the case of omissions, failed to
occur) before, on or after the Closing Date. Except as otherwise specifically
provided in this Section 7.8, Seller or its Affiliates (other than the Company
or any of its Subsidiaries) shall retain and be solely responsible for all
liabilities and obligations whatsoever with respect to Transferred Employees to
the extent attributable to actions, events or omissions that occurred (or, in
the case of omissions, failed to occur) before the Plan Creation Date. Without
limiting the generality of the preceding sentence, with respect to each
Transferred Employee (including any beneficiary or the dependent thereof), the
Seller shall retain all liabilities and obligations arising under any welfare
plan or under the workers’ compensation laws of any state to the extent that
such liability or obligation relates to claims incurred (whether or not
reported) prior to the Plan Creation Date, and for such purposes a claim shall
be deemed to be incurred when the event, condition or illness giving rise to
such claim occurs. Neither the Buyer, the Company, any Company Subsidiary or any
of their Affiliates (such Affiliates as determined with respect to the period
after the Closing) shall have any liability for benefits under, contributions
to, or otherwise in respect of any Benefit Plan, except that the Buyer shall,
and shall cause the Company and any Company Subsidiary and any of their
Affiliates to, honor in accordance with their terms all employee benefit
obligations to Transferred Employees and former employees of the Company that
were accrued as of the Closing Date and after the Plan Creation Date under any
plans established in accordance with Section 7.8(b)(i) above.

 

7.9. Risk of Loss.

 

(a) From the date of this Agreement until the Closing, all risk of loss or
damage to the property included in the Related Assets or owned by the Company or
its Subsidiaries shall be borne by the Seller or the Company, respectively.

 

(b) If, before the Closing, all or any portion of the Related Assets or assets
owned by the Company or its Subsidiaries is taken by eminent domain or is the
subject of a pending or (to the knowledge of the Seller) contemplated taking
which has not been consummated, the Seller shall notify the Buyer promptly in
writing of such fact. If such taking would create a Material Adverse Effect, the
Buyer and the Seller shall negotiate in good faith to settle the loss resulting
from such taking (including, without limitation, by making a fair and equitable
adjustment to the Purchase Price) and, upon such settlement, consummate the
transactions contemplated by this Agreement pursuant to the terms of this
Agreement. If no such settlement is reached within sixty (60) days after the
Seller has notified the Buyer of such taking, the Buyer or the Seller may
terminate this Agreement pursuant to Section 10.1(f).

 

61



--------------------------------------------------------------------------------

(c) If, before the Closing, all or any material portion of the Related Assets or
any material assets owned by the Company or its Subsidiaries is damaged or
destroyed by fire or other casualty, the Seller shall notify the Buyer promptly
in writing of such fact. If such damage or destruction would create a Material
Adverse Effect and the Seller has not notified the Buyer of its intention to
cure such damage or destruction within fifteen (15) days after its occurrence,
the Buyer and the Seller shall negotiate in good faith to settle the loss
resulting from such casualty (including, without limitation, by making a fair
and equitable adjustment to the Purchase Price) and, upon such settlement,
consummate the transactions contemplated by this Agreement pursuant to the terms
of this Agreement. If no such settlement is reached within sixty (60) days after
the Seller has notified the Buyer of such casualty, the Buyer or the Seller may
terminate this Agreement pursuant to Section 10.1(f).

 

7.10. Tax Clearance Certificates. The Buyer shall use reasonable efforts to
provide or obtain from any taxing authority any certificate, permit, license, or
other document necessary to mitigate, reduce or eliminate any Taxes (including
additions thereto or interest and penalties thereon) that otherwise would be
imposed with respect to the transactions contemplated by this Agreement.

 

7.11. Name of the West Virginia Gas Distribution Business After the Closing.
Promptly (but in any event no more than 20 days) after the Closing, Buyer shall
ensure that the West Virginia Gas Distribution Business ceases to do business as
“Allegheny Power” and will thereafter conduct such business with a name that
will not otherwise indicate or imply that Seller or any of its Affiliates have
an ownership interest in, or are otherwise associated with or related to, the
West Virginia Gas Distribution Business, Buyer or any of its Affiliates.

 

7.12. Insurance. Buyer acknowledges that neither the Related Assets nor the
Company (in respect of its assets, properties or operations) will be covered by
any insurance policy in respect of fire, liability, worker’s compensation or
otherwise following the Closing except to the extent Buyer procures any
insurance. Accordingly, the parties agree that Buyer shall be responsible for
procuring insurance in respect of the Related Assets and/or the Company from and
after the Closing Date (to the extent that Buyer determines that such insurance
is desirable).

 

7.13. No Solicitation of Competing Transaction. Neither Seller nor any Affiliate
of Seller shall (and Seller shall cause the officers, directors, employees,
representatives and agents of Seller and each Affiliate of Seller including
investment bankers, attorneys and accountants, not to), directly or indirectly,
encourage, solicit, participate in or initiate discussions or negotiations with,
or provide any information to, any Person or group (other than Buyer, any of its
Affiliates or representatives) concerning any Acquisition Proposal. Seller shall
not approve or recommend, or propose to approve or recommend any Acquisition
Proposal, or enter into any agreement with respect to any Acquisition Proposal.
Upon execution of this Agreement, Seller shall immediately cease any existing
activities, discussions or negotiations with any parties conducted heretofore

 

62



--------------------------------------------------------------------------------

with respect to any of the foregoing and Seller shall request (or if Seller has
the contractual right to do so, demand) the return or destruction of all
documents, analyses, financial statements, projections, descriptions and other
data previously furnished to others in connection with Seller’s efforts to sell
the Company and the Related Assets. Seller shall immediately notify the Buyer of
the existence of any proposal or inquiry received by Seller on or after the date
of this Agreement, and Seller shall immediately communicate to the Buyer the
terms of any proposal or inquiry which Seller may receive on or after the date
of this Agreement (and shall immediately provide to the Buyer copies of any
written materials received by Seller in connection with such proposal,
discussion, negotiation or inquiry) and the identity of the party making such
proposal or inquiry.

 

7.14. Environmental Matters. Seller shall, or shall cause the Company or a
Company Subsidiary to, in either case at Seller’s sole expense, complete the
tasks set forth in the column entitled “AYE Action” in Schedule 7.14 “Resolution
of MGC/MGS Environmental Issues,” to Buyer’s reasonable satisfaction, prior to
the Closing Date. Seller agrees to keep Buyer reasonably apprised, between the
date of this Agreement and the Closing Date, of Seller’s progress in completing
such tasks. In the event any such tasks have not been completed to Buyer’s
reasonable satisfaction prior to the Closing Date and the Closing shall occur,
Buyer shall have the right but not the obligation, at Buyer’s sole discretion,
to complete such tasks after the Closing Date. In the event Buyer undertakes the
completion of such tasks as set forth in the preceding sentence herein, and
without regard to whether Seller has used reasonable best efforts to accomplish
such completion, Seller agrees to reimburse Buyer for all of Buyer’s reasonable
out-of-pocket expenses in completing such tasks, subject to production of
documentation of such expenses incurred by Buyer, provided, further, in the
event Buyer undertakes remediation as provided in this Section 7.14, Seller
shall be responsible for reimbursing Buyer’s remediation expenses only to the
extent that Seller has concurred in the type, method, and extent of remediation
performed by Buyer (such concurrence not to be unreasonably withheld) or to the
extent that such remediation shall have been required or approved by any
Governmental Entity having legal authority to review or require such
remediation, including any such remediation required or requested by such
Governmental Entity as a condition of issuing a no further action letter or the
substantial equivalent thereof for the contamination or circumstance that is the
subject of such remediation. Seller’s obligations as set forth in this Section
7.14 shall be supplemental to any other provision of this Agreement, including
without limitation the indemnification provisions of Article IX of this
Agreement.

 

ARTICLE VIII

 

CONDITIONS

 

8.1. Conditions to Each Party’s Obligations to Effect the Transactions. The
respective obligations of each party to effect the transactions contemplated
hereby

 

63



--------------------------------------------------------------------------------

shall be subject to the fulfillment at or prior to the Closing Date of the
following conditions:

 

(a) The waiting period under the HSR Act applicable to the consummation of the
transactions contemplated hereby shall have expired or been terminated;

 

(b) No preliminary or permanent injunction or other order or decree by any
federal or state court which prevents the consummation of the sale of the
Related Assets or the Company Common Stock contemplated hereby shall have been
(i) (A) threatened by any Governmental Entity or (B) sought in writing by any
other Person that, in the good faith judgment of either the Buyer or the Seller,
would have a reasonable likelihood of being issued by a court of competent
jurisdiction, or (ii) issued and remain in effect (each party agreeing to use
its reasonable best efforts to have any such injunction, order or decree lifted)
and no statute, rule or regulation shall have been enacted by any state or
federal government or governmental agency in the United States which prohibits
the consummation of the sale of the Related Assets or the Company Common Stock;

 

(c) Other than as described in Section 8.1(a) and Section 8.2(g), all federal,
state and local government consents and approvals required for the consummation
of the sale of the Related Assets and the Company Common Stock, the Seller
Required Regulatory Approvals and the Buyer Required Regulatory Approvals shall
have been obtained and shall not have been revised, stayed, enjoined, set aside,
annulled or suspended, and all conditions to effectiveness prescribed in any
such consent or approval or otherwise by law, regulation or order shall have
been satisfied, except for any such federal, state or local government consent
or approval the failure of which to obtain would not be reasonably likely to
result in any loss, liability, damages, obligation, payment, cost or expense in
excess of $15,000;

 

(d) The Seller Non-Regulatory Approvals and all other consents and approvals
necessary for the consummation of the sale of the Related Assets and the Company
Common Stock contemplated hereby that are required under the terms of any note,
bond, mortgage, indenture, contract or other agreement to which the Seller, or
any of its Subsidiaries, is a party shall have been obtained, except for any
such consents or approvals set forth on Schedule 2.5 or the failure of which to
obtain would not be reasonably likely to result in any loss, liability, damages,
obligation, payment, fine, cost or expense in excess of $15,000;

 

(e) The Buyer and the Seller shall have executed the Related Agreements; and

 

(f) At least 30 days shall have passed since the Plan Creation Date.

 

64



--------------------------------------------------------------------------------

8.2. Conditions to Obligations of the Buyer. The obligation of the Buyer to
effect the transactions contemplated hereby shall be subject to the fulfillment
at or prior to the Closing Date of the following additional conditions:

 

(a) There shall not have occurred since the date of this Agreement and be
continuing a Material Adverse Effect;

 

(b) (i) The Seller and the Company shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
that are required to be performed and complied with by the Seller or the Company
on or prior to the Closing Date (except to the extent clause (ii) of this
Section 8.2(b) applies to such covenant or agreement) and (ii) Seller shall have
performed and complied in all respects with its obligations under Sections
7.4(g) and 7.14 and to deliver the Related Assets at the Closing, except for any
immaterial noncompliance with such obligation;

 

(c) Each of the representations and warranties of Seller contained in this
Agreement (other than the representations and warranties set forth in Sections
5.1, 5.2, 5.3, 5.10(a), 5.10(b), 5.10(c), 5.10(d), 5.18, 5.21(b) and 5.28
hereof), which representations and warranties shall be deemed for purposes of
this Section 8.2(c) not to include any qualification or limitation with respect
to materiality or immateriality (whether by reference to “Material Adverse
Effect,” “material,” “immaterial,” “material respect” or otherwise), shall be
true and correct in all respects as of the date of this Agreement and as of the
Closing Date, except where the failure of such representations and warranties to
be true and correct, in the aggregate, have not had or resulted in and would not
be reasonably likely to have or result in a Material Adverse Effect, with the
same effect as though such representations and warranties had been made on and
as of the Closing Date, except to the extent that any such representation or
warranty is made as of a specified date, in which case such representation or
warranty need only be true and correct as of such date;

 

(d) Each of the representations and warranties of the Seller set forth in
Sections 5.1, 5.2, 5.3, 5.10(a), 5.10(b), 5.10(c), 5.10(d), 5.18, 5.21(b) and
5.28 hereof shall be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (other than with respect to any defects in
the deeds, endorsements, assignments and other instruments referred to in
Section 5.10(c) (other than the Bill of Sale) that are immaterial in the
aggregate), with the same effect as though such representations and warranties
had been made on and as of the Closing Date, except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty need only be true and correct as of such date;

 

(e) The Buyer shall have received a certificate from an authorized officer of
the Seller, dated the Closing Date, to the effect that, to the best of such

 

65



--------------------------------------------------------------------------------

officer’s knowledge, the conditions set forth in Sections 8.2(a), 8.2(b), 8.2(c)
and 8.2(d) have been satisfied;

 

(f) All consents and approvals required under Sections 8.1(c) and 8.1(d) of this
Agreement shall have been obtained and all such consents and approvals shall not
be subject to any undertakings, assurances or any other terms or conditions
which would have, individually or in the aggregate, a Material Adverse Effect;

 

(g) The Public Service Commission shall have issued a final, nonappealable order
approving the transactions contemplated by this Agreement and a tariff
restructuring that (A) includes a rate change that is not materially different
from the rate change requested as part of the Tariff Restructuring and (B) does
not include Restrictions on the West Virginia Gas Distribution Business
(including its tariffs and operations) that are, in the aggregate, materially
different from the Restrictions on the West Virginia Gas Distribution Business
as of the date of this Agreement (except to the extent any such Restrictions
were included in any Written Acceptance presented or otherwise formally advanced
by the Buyer);

 

(h) The SEC shall have (i) issued a “no-action” letter to the effect that the
staff of the SEC will not recommend any enforcement action against ArcLight
Energy Partners Fund II, L.P. or any of its Affiliates (other than the Buyer)
under Sections 2(a)(7) or 2(a)(8) of the Holding Company Act as a result of its
ownership interests or other rights with respect to ownership, management or
governance of the Buyer or (ii) issued an order under Sections 2(a)(7) or
2(a)(8) of the Holding Company Act to the effect that neither ArcLight Energy
Partners Fund II, L.P. nor any of its Affiliates (other than the Buyer) will be
subject to the obligations, duties, and liabilities imposed on a “holding
company” or a “subsidiary company” under the Holding Company Act as a result of
its ownership interests or other rights with respect to ownership, management or
governance of the Buyer, and (iii) issued an order under Sections 9(a)(2) and 10
of the Holding Company Act authorizing any holding company of which the Buyer is
a subsidiary company under the Holding Company Act, and any affiliate of the
Buyer under the Holding Company Act, to acquire its direct and/or indirect
interests in the Buyer and the Company; and

 

(i) The Note Purchase Amendment shall be in full force and effect.

 

8.3. Conditions to Obligations of the Seller. The obligation of the Seller to
effect the transactions contemplated hereby shall be subject to the fulfillment
at or prior to the Closing Date of the following additional conditions:

 

(a) The Buyer shall have performed and complied in all material respects with
the covenants and agreements contained in this Agreement that are

 

66



--------------------------------------------------------------------------------

required to be performed and complied with by the Buyer on or prior to the
Closing Date;

 

(b) Each of the representations and warranties of the Buyer contained in this
Agreement, which representations and warranties shall be deemed for purposes of
this Section 8.3(b) not to include any qualification or limitation with respect
to materiality or immateriality, shall be true and correct as of the date of
this Agreement and as of the Closing Date, except where the failure of such
representations and warranties to be true and correct, in the aggregate, would
not reasonably be expected to prevent, materially delay or materially impair the
ability of the Buyer to perform and comply with its obligations under this
Agreement, with the same effect as though those representations and warranties
had been made on and as of the Closing Date, except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall be true in all material respects as of such
date.

 

(c) The Seller shall have received a certificate from an authorized officer of
the Buyer, dated the Closing Date, to the effect that, to the best of such
officer’s knowledge, the conditions set forth in Sections 8.3(a) and 8.3(b) have
been satisfied; and

 

(d) The Buyer shall have taken all of the actions with respect to employee plans
set forth in Section 7.8.

 

ARTICLE IX

 

INDEMNIFICATION

 

9.1. Indemnification.

 

(a) The Seller will indemnify, defend and hold harmless the Buyer, its
Affiliates and their respective directors, officers, shareholders, partners,
members, attorneys, accountants, agents, representatives and employees and their
heirs, successors and permitted assigns, each in their capacity as such (the
“Buyer Indemnified Parties”), from and against any and all claims, demands or
suits (by any Person), losses, liabilities, damages (other than punitive or
special damages), obligations, payments, costs and expenses (including, without
limitation, the costs and expenses of any and all actions, suits, proceedings,
assessments, judgments, settlements and compromises relating thereto and
reasonable attorneys’ fees and reasonable disbursements in connection therewith)
(each, an “Indemnifiable Loss”), asserted against or suffered by the Buyer
Indemnified Parties relating to, resulting from or arising out of (i) any breach
by the Seller or the Company (in the case of the Company, provided that such
breach occurred prior to the Closing Date), of any covenant or agreement of the
Seller or the Company contained in this Agreement or

 

67



--------------------------------------------------------------------------------

the representations and warranties contained in Article V hereof which
representations and warranties shall be deemed for purposes of this Article IX
not to include any qualification or limitation with respect to materiality or
immateriality (whether by reference to “Material Adverse Effect,” “material,”
“immaterial,” “material respect” or otherwise), (ii) the Excluded Obligations
and (iii) as set forth on Exhibit H hereto; provided, however, that the Seller
shall have no liability pursuant to Section 9.1(a) for Indemnifiable Losses
asserted against or suffered by the Buyer Indemnified Parties relating to,
resulting from or arising out of any breach by the Seller of any representation
or warranty contained in Article V hereof (i) for any individual Indemnifiable
Loss that does not exceed $15,000 (a “De Minimis Loss”), and (ii) unless and
until the aggregate of such Indemnifiable Losses (excluding all De Minimis
Losses) incurred by the Buyer Indemnified Parties exceeds $2,000,000, in which
case the Seller shall be liable for all Indemnifiable Losses in excess of
$2,000,000; provided, further, that in no case shall the Seller be obligated to
indemnify the Buyer Indemnified Parties against any such Indemnifiable Losses
asserted against or suffered by the Buyer Indemnified Parties relating to,
resulting from or arising out of any breach by the Seller of any representation
or warranty contained in Article V hereof to the extent the aggregate amount
thereof exceeds $100,000,000.

 

(b) The Buyer will indemnify, defend and hold harmless the Seller, its
Affiliates and their respective directors, officers, shareholders, partners,
members, attorneys, accountants, agents, representatives and employees and their
heirs, successors and permitted assigns, each in their capacity as such (the
“Seller Indemnified Parties”), from and against any and all Indemnifiable Losses
asserted against or suffered by the Seller Indemnified Parties relating to,
resulting from or arising out of (i) any breach by the Buyer of any covenant or
agreement of the Buyer contained in this Agreement or the representations and
warranties contained in Article VI hereof which representations and warranties
shall be deemed for purposes of this Article IX not to include any qualification
or limitation with respect to materiality or immateriality and (ii) the Assumed
Obligations, provided, however, that the Buyer shall have no liability pursuant
to Section 9.1(b) for Indemnifiable Losses asserted against or suffered by the
Seller Indemnified Parties relating to, resulting from or arising out of any
breach by the Buyer of any representation or warranty contained in Article VI
hereof (i) for any individual De Minimis Loss, and (ii) unless and until the
aggregate of such Indemnifiable Losses (including all De Minimis Losses)
incurred by the Seller Indemnified Parties exceeds $2,000,000, in which case the
Buyer shall be liable for all Indemnifiable Losses in excess of $2,000,000;
provided, further, that in no case shall the Buyer be obligated to indemnify the
Seller Indemnified Parties against any such Indemnifiable Losses asserted
against or suffered by the Seller Indemnified Parties relating to, resulting
from or arising out of any breach by the Buyer of any representation or warranty
contained in Article VI hereof to the extent the aggregate amount thereof
exceeds $100,000,000.

 

68



--------------------------------------------------------------------------------

(c) The amount of any Indemnifiable Loss of any Person entitled to receive
indemnification under this Agreement (an “Indemnitee”) shall be reduced to take
into account any net Tax benefit actually recognized by the Indemnitee arising
from the recognition of the Indemnifiable Loss and any other payment actually
received with respect to an Indemnifiable Loss.

 

(d) The expiration, termination or extinguishments of any covenant or agreement
shall not affect the parties’ obligations under this Section 9.1 if the
Indemnitee provided the Person required to provide indemnification under this
Agreement (the “Indemnifying Party”) with proper notice of the claim or event
for which indemnification is sought prior to such expiration, termination or
extinguishment.

 

(e) The rights and remedies of the Seller and the Buyer under this Article IX
are exclusive and in lieu of any and all other rights and remedies which the
Seller and the Buyer may have under this Agreement or otherwise for monetary
relief with respect to (i) any breach of any representation or warranty or any
failure to perform any covenant or agreement set forth in this Agreement and
(ii) the Assumed Obligations.

 

(f) The Buyer and the Seller each agree that notwithstanding any provision in
this Agreement to the contrary, all parties to this Agreement retain their
remedies at law or in equity with respect to willful or intentional breaches of
this Agreement.

 

(g) Any indemnity payment under this Agreement shall be treated for all purposes
by both parties as an adjustment to the Purchase Price, unless otherwise
required by law.

 

9.2. Defense of Claims.

 

(a) If any Indemnitee receives notice of the assertion of any claim or of the
commencement of any claim, action, or proceeding made or brought by any Person
who is not a party to this Agreement or an Affiliate of a party to this
Agreement (a “Third Party Claim”) with respect to which indemnification is to be
sought from an Indemnifying Party, the Indemnitee will give such Indemnifying
Party reasonably prompt written notice thereof, but in any event not later than
ten (10) calendar days after the Indemnitee’s receipt of notice of such Third
Party Claim. Such notice shall describe the nature of the Third Party Claim in
reasonable detail and shall indicate the estimated amount, if practicable, of
the Indemnifiable Loss that has been or may be sustained by the Indemnitee. The
Indemnifying Party will have the right to participate in or, by giving written
notice to the Indemnitee, to elect to assume the defense of any Third Party
Claim at such Indemnifying Party’s own expense and by such Indemnifying Party’s
own counsel, and the Indemnitee will cooperate in good faith in such defense at
such Indemnitee’s own expense.

 

69



--------------------------------------------------------------------------------

(b) If within ten (10) calendar days after an Indemnitee provides written notice
to the Indemnifying Party of any Third Party Claim the Indemnitee receives
written notice from the Indemnifying Party that such Indemnifying Party has
elected to assume the defense of such Third Party Claim as provided in the last
sentence of Section 9.2(a), the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnitee in connection with the
defense thereof; provided, however, that if the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Third Party Claim within
twenty (20) calendar days after receiving notice from the Indemnitee that the
Indemnitee believes the Indemnifying Party has failed to take such steps, the
Indemnitee may assume its own defense, and the Indemnifying Party will be liable
for all reasonable expenses thereof. Without the prior written consent of the
Indemnitee, the Indemnifying Party will not enter into any settlement of any
Third Party Claim which would lead to liability or create any financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder. If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder and the Indemnifying Party desires to
accept and agree to such offer, the Indemnifying Party may accept and agree to
such offer in its sole discretion.

 

(c) Any claim by an Indemnitee on account of an Indemnifiable Loss which does
not result from a Third Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof, stating
the nature of such claim in reasonable detail and indicating the estimated
amount, if practicable, but in any event not later than ten (10) calendar days
after the Indemnitee becomes aware of such Direct Claim, and the Indemnifying
Party will have a period of thirty (30) calendar days within which to respond to
such Direct Claim. If the Indemnifying Party rejects or fails to respond to such
claim, the Indemnitee will be free to seek enforcement of its rights to
indemnification under this Agreement.

 

(d) If the amount of any Indemnifiable Loss, at any time subsequent to the
making of an indemnity payment in respect thereof, is reduced by recovery,
settlement or otherwise under or pursuant to any insurance coverage, or pursuant
to any claim, recovery, settlement or payment by or against any other entity,
the amount of such reduction, less any costs, expenses or premiums incurred in
connection therewith (together with interest thereon from the date of payment
thereof at the Applicable Rate), will promptly be repaid by the Indemnitee to
the Indemnifying Party. Upon making any indemnity payment, the Indemnifying
Party will, to the extent of such indemnity payment, be subrogated to all rights
of the Indemnitee against any third party in respect of the Indemnifiable Loss
to which the indemnity payment relates. Without limiting the generality or
effect of any other provision hereof, each such Indemnitee and Indemnifying
Party will duly execute upon request all instruments reasonably necessary to
evidence and perfect the

 

70



--------------------------------------------------------------------------------

above-described subrogation and subordination rights, and otherwise cooperate in
the prosecution of such claims at the direction of the Indemnifying Party.
Nothing in this Section 9.2(d) shall be construed to require any party hereto to
obtain or maintain any insurance coverage.

 

(e) A failure to give timely notice as provided in this Section 9.2 will not
affect the rights or obligations of any party hereunder except if, and only to
the extent that, as a result of such failure, the party which was entitled to
receive such notice was actually prejudiced as a result of such failure.

 

9.3. Tax Contest.

 

(a) The Buyer shall notify the Seller in writing within thirty (30) days of
receipt of written notice of any federal or state, local or foreign pending or
threatened audits, adjustments or assessments (each a “Tax Audit”), which may
affect the Seller’s liability for Taxes. If the Buyer fails to give such notice
to the Seller, the Buyer shall not be entitled to indemnification for any Taxes
arising in connection with such Tax Audit if such failure to give notice
adversely affects the Seller’s right to effectively participate in the Tax
Audit.

 

(b) (i) If such Tax Audit relates to any Taxes or Tax items for which the Seller
is liable in full hereunder, the Seller shall at its expense control the defense
and settlement of such Tax Audit, provided, however, the Buyer shall be entitled
to participate in such Tax Audit at its own expense and the Seller shall not
settle any such Tax Audit without the written consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed; (ii) if such
Tax Audit relates to any Taxes or Tax items for which the Buyer is liable in
full hereunder, the Buyer shall at its expense control the defense and
settlement of such Tax Audit, provided, however, the Seller shall be entitled to
participate in such Tax Audit at its own expense and the Buyer shall not settle
any such Tax Audit without the written consent of Seller, which consent shall
not be unreasonably withheld, conditioned or delayed; and (iii) if such Tax
Audit relates to any Taxes or Tax items that cannot be identified as being a
liability in full of either party or cannot be separated from any Taxes or Tax
items for which the other party is liable, the Buyer shall at its expense
control the defense and settlement of the Tax Audit, provided, however, the
Seller shall be entitled to participate in such Tax Audit at its own expense and
the Buyer shall not settle any such Tax Audit without the written consent of the
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

71



--------------------------------------------------------------------------------

ARTICLE X

 

TERMINATION AND ABANDONMENT

 

10.1. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing Date by
mutual written consent of the Seller and the Buyer.

 

(b) This Agreement may be terminated by the Seller or the Buyer if the Closing
contemplated hereby shall have not occurred on or before the nine-month
anniversary of the date of this Agreement (the “Termination Date”); provided,
however, that the right to terminate this Agreement pursuant to this Section
10.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date; and provided, further,
that if on the nine-month anniversary of the date of this Agreement the
conditions to the Closing set forth in Section 8.1(c) or 8.2(g) shall not have
been fulfilled but all other conditions to the Closing shall be fulfilled or
shall be capable of being fulfilled, then the Termination Date shall be the day
which is 15 months from the date of this Agreement.

 

(c) This Agreement may be terminated by the Seller or the Buyer if (i) any
Governmental Entity, the consent of which is a condition to the obligations of
the Seller and the Buyer to consummate the Closing, shall have determined not to
grant its consent or approval and all appeals of such determination shall have
been taken and have been finally determined and unsuccessful, (ii) one or more
courts of competent jurisdiction in the United States shall have issued an
order, judgment or decree permanently restraining, enjoining or otherwise
prohibiting the Closing, and such order, judgment or decree shall have become
final and nonappealable or (iii) any statute, rule or regulation shall have been
enacted by any state or federal government or governmental agency in the United
States which prohibits the consummation of the Closing.

 

(d) This Agreement may be terminated by the Buyer if (i)(A) there has been a
material violation or breach by the Seller of any covenant or agreement
contained in this Agreement that if not cured would result in the failure to be
satisfied of the condition set forth in Section 8.2(b) or (B) there has been a
violation or breach by the Seller of a representation or warranty contained in
this Agreement that if not cured would result in the failure to be satisfied of
the condition set forth in Section 8.2(c) or Section 8.2(d) and (ii) such
violation or breach is not cured by the earlier of (A) the date which would
otherwise be the Closing Date pursuant to this Agreement but for the material
violation or breach by the Seller and (B) the date thirty (30) days after
receipt by Seller of notice specifying in reasonable detail the

 

72



--------------------------------------------------------------------------------

nature of such breach, and such violation or breach has not been waived by the
Buyer.

 

(e) This Agreement may be terminated by the Seller if (i)(A) there has been a
material violation or breach by the Buyer of any covenant or agreement contained
in this Agreement that if not cured would result in the failure to be satisfied
of the condition set forth in Section 8.3(a) or (B) there has been a violation
or breach by the Buyer of any representation or warranty contained in this
Agreement that if not cured would result in the failure to be satisfied of the
condition set forth in Section 8.3(b) and (ii) such violation or breach is not
cured by the earlier of (A) the date which would otherwise be the Closing Date
pursuant to this Agreement but for the material violation or breach by the Buyer
and (B) the date thirty (30) days after receipt by Seller of notice specifying
in reasonable detail the nature of such breach and such violation or breach has
not been waived by the Seller.

 

(f) This Agreement may be terminated by the Seller or the Buyer in accordance
with the provisions of Section 7.9(b) or (c).

 

10.2. Procedure and Effect of Termination. In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by either or
both of the parties pursuant to Section 10.1, written notice thereof shall
forthwith be given by the terminating party to the other party and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the parties hereto. If this
Agreement is terminated as provided herein:

 

(a) Said termination shall be the sole remedy of the parties hereto with respect
to breaches of any agreement, representation or warranty contained in this
Agreement and none of the parties hereto, including ArcLight Energy Partners
Fund II, L.P., nor any of their respective directors, officers, partners,
managers, Affiliates or advisors, as the case may be, shall have any liability
or further obligation to the other party or any of their respective directors,
officers, partners, managers, Affiliates or advisors, as the case may be,
pursuant to this Agreement, except in each case as stated in this Section 10.2
and in Sections 7.2(b), 7.3 and 7.5; provided, however, that no such termination
shall relieve any party, including ArcLight Energy Partners Fund II, L.P., from
any liability arising from the willful or intentional breach of this Agreement;
and

 

(b) All filings, applications and other submissions made pursuant to this
Agreement, to the extent practicable, shall be withdrawn from the agency or
other Person to which they were made.

 

73



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

11.1. Amendment and Modification. Subject to applicable Law, this Agreement may
be amended, modified or supplemented only by written agreement of the Seller and
the Buyer.

 

11.2. Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
Notwithstanding anything in this Agreement to the contrary, the condition set
forth in Section 8.3(d) cannot be waived by the Seller.

 

11.3. Limited Survival. Subject to the provisions of Section 9.2, each and every
representation, warranty and covenant contained in this Agreement other than (a)
the covenants contained in Sections 3.2, 3.3, 3.4, 7.1, 7.2, 7.3, 7.4, 7.5, 7.7,
7.8, 7.9, 7.11 and 7.13 and in Articles IX and XI (which covenants shall survive
in accordance with their terms), (b) the representations and warranties
contained in Sections 5.1, 5.2, 5.3, 5.10(a), 5.10(b), 5.10(c) and 5.10(d) in
the case of Seller, and Sections 6.1, 6.2 and 6.4, in the case of Buyer (which
representations and warranties shall survive indefinitely) and (c) the
representations and warranties contained in Sections 5.17 and 5.22 (which
representations and warranties shall survive until ninety (90) days following
the expiration of the applicable statute or similar period of limitations),
shall expire with, and be terminated 18 months from the Closing Date, and such
representations, warranties and covenants shall not survive such date, and none
of the Seller, the Buyer or any officer, director, advisor or Affiliate of any
of them shall be under any liability whatsoever with respect to any such
representation, warranty or covenant.

 

74



--------------------------------------------------------------------------------

11.4. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, telexed or mailed by overnight courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice; provided that notices of a change of address shall be effective
only upon receipt thereof):

 

(a) If to the Seller, to:

 

Monongahela Power Company

800 Cabin Hill Drive

Greensburg, PA

Facsimile: (304) 838-6797

Attention: Kathryn Patton

 

with a copy to:

 

Allegheny Power

800 Cabin Hill Drive

Greensburg, PA 15601

Facsimile: (724) 853-4216

Attention: Ronald A. Magnuson

 

(b) If to the Buyer, to:

 

Mountaineer Gas Holdings Limited Partnership

c/o Corporation Service Company

209 West Washington Street

Charleston, West Virginia 25302

Facsimile: (304) 925-9762

Attention: General Partners

 

with a copy to:

 

ArcLight WV Holdings I LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Facsimile: (617) 867-4698

Attention: General Counsel

 

11.5. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any party
hereto, including by operation of law without the prior written consent of the
other party. Notwithstanding the foregoing, (i) the Buyer may assign all of its
rights and obligations hereunder to any of its wholly owned Subsidiaries (direct
or indirect), provided that no such assignment will release the Buyer from any
liabilities or obligations hereunder, and (ii) the Buyer or its permitted
assignee may assign, transfer, pledge or otherwise dispose of its rights and
interests hereunder to a trustee or lending institution(s) for the purposes of
financing or refinancing, or by way of assignments, transfers, conveyances or
dispositions in lieu thereof, provided that no such assignment or disposition
shall relieve or in any way discharge the Buyer or such assignee from the
performance of its duties and obligations

 

75



--------------------------------------------------------------------------------

under this Agreement. The Seller agrees to execute and deliver such documents as
may be reasonably necessary to accomplish any such assignment, transfer,
conveyance, pledge or disposition of rights hereunder so long as the Seller’s
rights under this Agreement are not thereby altered, amended, diminished or
otherwise impaired.

 

11.6. Rights Under This Agreement; No Third Party Beneficiaries. This Agreement
shall be binding upon and insure solely to the benefit of the parties hereto.
Except as provided in Section 9.1, this Agreement is not intended to confer upon
any Person other than the parties hereto any rights hereunder. Without limiting
the foregoing, no provision of this Agreement shall create any third party
beneficiary rights in any employee or former employee of the Seller or any of
its Affiliates (including any current or former beneficiary, spouse, or
dependent thereof) in respect of continued employment or resumed employment, and
no provision of this Agreement shall create any rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
employee benefit plan or arrangement.

 

11.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to conflicts
of law principles thereof) as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.

 

11.8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

11.9. Interpretation; Construction.

 

(a) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties and shall
not in any way affect the meaning or interpretation of this Agreement.

 

(b) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

11.10. Schedules and Exhibits. All Exhibits and Schedules referred to herein are
intended to be and hereby are specifically made a part of this Agreement.

 

11.11. Entire Agreement. This Agreement, the Confidentiality Agreement and the
Related Agreements including the Exhibits, Schedules, documents, certificates
and instruments referred to herein or therein, embody the entire agreement and
understanding of the parties hereto in respect of the transactions contemplated
by this Agreement. There are no restrictions, promises, representations,
warranties, covenants or

 

76



--------------------------------------------------------------------------------

undertakings, other than those expressly set forth or referred to herein or
therein. It is expressly acknowledged and agreed that there are no restrictions,
promises, representations, warranties, covenants or undertakings contained in
any material made available to the Buyer pursuant to the terms of the
Confidentiality Agreement (including the Information Memorandum, dated February
20, 2003, or the Request for Proposal, dated February 13, 2003, previously made
available to the Buyer by the Seller and J.P. Morgan Securities Inc.). This
Agreement supersedes all prior agreements and understandings, whether written or
oral, between the parties with respect to such transactions other than the
Confidentiality Agreement.

 

11.12. Bulk Sales or Transfer Laws. The Buyer acknowledges that the Seller will
not comply with the provision of any bulk sales or transfer laws of any
jurisdiction in connection with the transactions contemplated by this Agreement.
The Buyer hereby waives compliance by the Seller with the provisions of the bulk
sales or transfer laws of all applicable jurisdictions.

 

11.13. Consent to Jurisdiction. Each party hereby irrevocably submits to the
exclusive jurisdiction of the federal or state courts located in the State of
New York in any action, suit or proceeding arising out of or relating to this
Agreement or the Related Agreements or any of the transactions contemplated
hereby or thereby; provided, however, that such consent to jurisdiction is
solely for the purpose referred to in this section and shall not be deemed to be
a general submission to the jurisdiction of said courts or in the State of New
York other than for such purpose. Each party hereby irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such action, suit or proceeding brought in
such a court and any claim that any such action, suit or proceeding brought in
such a court has been brought in an inconvenient forum.

 

11.14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
RELATED AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.15. Guarantee of Buyer’s Obligations. ArcLight Energy Partners Fund II, L.P.
agrees to use its reasonable best efforts to cause Buyer to perform all of its
obligations under this Agreement to the extent of Buyer’s obligations under this
Agreement, and shall cause payment of the Purchase Price if, as and when
provided in this Agreement. ArcLight Energy Partners Fund II, L.P. further
agrees to use its reasonable best efforts to obtain a “no-action” letter or an
order satisfying the condition set forth in Section 8.2(h) based, in either
case, on existing precedent. In no event shall ArcLight Energy Partners Fund II,
L.P. have any greater liability than Buyer pursuant to this Agreement.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Buyer have caused this agreement to be
signed by their respective duly authorized officers as of the date first above
written.

 

MONONGAHELA POWER COMPANY

By        

Name:

  Joseph H. Richardson    

Title:

  President

 

MOUNTAINEER GAS HOLDINGS LIMITED

PARTNERSHIP

By   ARCLIGHT WV HOLDINGS I LLC     By  

ArcLight Energy Partners Fund II, L.P., its

Member

        By  

ArcLight PEF GP II, LLC, its general

partner

            By  

ArcLight Capital Holdings, LLC, its

Manager

               

By

                       

Name:

                       

Title:

   

 

By   IGS UTILITIES LLC    

By

           

Name:

           

Title:

   

 

78



--------------------------------------------------------------------------------

The undersigned hereby executes this Agreement for the sole purpose of its
obligations pursuant to Section 11.15 of this Agreement, subject to the
limitations set forth therein and in Section 10.2(a).

 

ArcLight Energy Partners Fund II, L.P.

 

By:

  ArcLight PEF GP II, LLC, its general partner     By:  

ArcLight Capital Holdings, LLC, its Manager

       

By:

               

Name:

               

Title:

   

 

79



--------------------------------------------------------------------------------

EXHIBIT A

 

2004 CAPITAL BUDGET

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF BILL OF SALE

 

THIS BILL OF SALE, dated as of [            ] (this “Bill of Sale”) by
Monongahela Power Company, an Ohio corporation (“Seller”), is to and in favor of
Mountaineer Gas Holdings Limited Partnership, a West Virginia limited
partnership (“Buyer”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed thereto in the Acquisition Agreement, dated as
of August 4, 2004, between Seller and Buyer, (the “Agreement”).

 

WHEREAS, Seller and Buyer have entered into the Agreement, pursuant to which
Seller, subject to the terms of the Agreement, has agreed, among other things,
to sell, assign, convey, transfer and deliver to Buyer all of Seller’s right,
title and interest in and to the Related Assets, and Buyer has agreed to
purchase and acquire such Related Assets from Seller, as more fully described in
the Agreement, for consideration in the amount, and on the terms and conditions,
provided in the Agreement;

 

WHEREAS, Section 4.4 of the Agreement provides that Seller shall deliver this
Bill of Sale at the Closing pursuant to which the Related Assets will be
conveyed to Buyer; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and in the Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Seller does hereby,
effective as of the Closing, sell, convey, assign, transfer and deliver unto
Buyer and its successors and assigns, free and clear of all Encumbrances (except
for Permitted Encumbrances), the Related Assets in accordance with and subject
to the terms and provisions of the Agreement.

 

TO HAVE AND TO HOLD all of Seller’s right, title and interest in and to the
Related Assets unto Buyer, its successors and assigns, for its and their own use
and benefit, forever.

 

Nothing in this Bill of Sale shall constitute a waiver of, expansion of, or a
limitation upon, the rights, liabilities, duties, obligations and remedies of
Seller or Buyer under the Agreement and, in case of any conflict, the terms and
provisions of the Agreement shall govern.

 

Except as expressly set forth in the Agreement, Seller makes no representations
or warranties, written or oral, statutory, expressed or implied, concerning the
Related Assets, including, in particular, any warranty of merchantability or
fitness for a particular purpose, all of which are hereby expressly excluded and
disclaimed, except to the extent expressly set forth in the Agreement.

 

B-1



--------------------------------------------------------------------------------

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York (without regard to conflicts of law principles thereof)
as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies.

 

This instrument shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors in interest and permitted assigns.

 

This Bill of Sale may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale to be duly
executed and delivered on behalf of Seller as of the date first written above.

 

MONONGAHELA POWER COMPANY

By:            

Name:

       

Title:

   

 

Receipt of the Foregoing Bill of Sale Acknowledged By:

 

MOUNTAINEER GAS HOLDINGS LIMITED

PARTNERSHIP

By   ARCLIGHT WV HOLDINGS I LLC     By  

ArcLight Energy Partners Fund II, L.P., its Member

        By  

ArcLight PEF GP II, LLC, its general partner

            By  

ArcLight Capital Holdings, LLC, its Manager

               

By

                       

Name:

                       

Title:

   

 

By   IGS UTILITIES LLC    

By

           

Name:

           

Title:

   

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

FIRPTA CERTIFICATION AND AFFIDAVIT OF

MONONGAHELA POWER COMPANY

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”), provides that a transferee of a U.S. real property interest must
withhold tax if the transferor is a foreign person. For U.S. tax purposes
(including Section 1445), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by Monongahela Power Company, an Ohio corporation (“Seller”), to
Mountaineer Gas Holdings Limited Partnership, a West Virginia limited
partnership, the undersigned hereby certifies the following on behalf of Seller:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and the
Income Tax Regulations);

 

2. Seller is not a disregarded entity as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);

 

3. Seller’s U.S. employer identification number is 13-5229392; and

 

4. Seller’s office address is:

 

1310 Fairmont Avenue

Fairmont, WV 26554

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by a transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Seller.

 

Dated: [                    ]      

By:

                   

Name:

                   

Title:

   

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

INSTRUMENT OF ASSUMPTION

 

INSTRUMENT OF ASSUMPTION, dated as of [            ] (this “Instrument of
Assumption”), by and between Monongahela Power Company, an Ohio corporation
(“Seller”), and Mountaineer Gas Holdings Limited Partnership, a West Virginia
limited partnership (“Buyer”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Acquisition Agreement,
dated as of August 4, 2004, between Seller and Buyer (the “Agreement”).

 

WHEREAS, Seller and Buyer have entered into the Agreement, pursuant to which
Buyer, subject to the terms of the Agreement, has agreed, among other things, to
assume and discharge the Assumed Obligations on the terms and conditions
provided in the Agreement;

 

WHEREAS, Section 2.3 of the Agreement provides that Buyer shall execute and
deliver this Instrument of Assumption at the Closing, pursuant to which Buyer
will assume and discharge the Assumed Obligations; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto
covenant and agree as follows:

 

1. Assumption. Buyer hereby assumes and discharges all of the following
liabilities and obligations of the Seller, direct or indirect, known or unknown,
absolute or contingent, to the extent arising out of or related to ownership or
use of the Related Assets in connection with the West Virginia Gas Distribution
Business in accordance with the respective terms and subject to the respective
conditions of this Instrument of Assumption and subject to the terms of the
Agreement:

 

(ii) all liabilities and obligations associated with the Related Assets in
connection with the West Virginia Gas Distribution Business regardless of
whether such liabilities or obligations arose before or after the Closing;

 

(iii) all liabilities and obligations associated with the Related Assets in
connection with the West Virginia Gas Distribution Business in respect of Taxes
attributable to taxable periods ending after the Closing Date, except those for
which the Seller is expressly liable pursuant to the terms of the Agreement;

 

D-1



--------------------------------------------------------------------------------

(iv) any liability, obligation, responsibility or capital expenditure arising
under or related to any former, current or future Environmental Laws, health and
safety laws or the common law, whether such liability or obligation or
responsibility is known or unknown, contingent or accrued, arising as a result
of or in connection with (a) any violation, alleged violation, Release,
threatened Release, permit, closure, post-closure or remedial obligation
relating to any Environmental Law, whether prior to or on or after the Closing
Date, with respect to the ownership or operation of the Related Assets; (b) any
alleged loss of life, injury to persons or property or damage to natural
resources (whether or not such alleged loss, injury or damage arose or has
become manifest before the Closing Date or arises or becomes manifest on or
after the Closing Date), relating to the alleged generation, discharge,
emission, use, transportation, disposal, presence or Release of any Hazardous
Substances at, on, in, under, to or from the Related Assets whether prior to or
on or after the Closing Date, including, but not limited to, any offsite
transportation, discharge, emission, deposition, disposal or migration,
Hazardous Substances contained in building materials or structures at the
Related Assets or in the soil, surface, water, sediments, groundwater, landfill
cells, or in other environmental media at or migrating from the Related Assets;
and (c) the investigation, monitoring and/or remediation (whether or not such
investigation, monitoring or remediation commenced before the Closing Date or
commences on or after the Closing Date) of Hazardous Substances that are present
on or have been used, generated, discharged, emitted, transported, disposed or
Released whether prior to or on or after the Closing Date at, on, in, under, to
or from the Related Assets, including, but not limited to, any offsite
transportation, discharge, emission, deposition, disposal or migration and any
Hazardous Substance in building materials or structures at the Related Assets or
in the soil, surface water, sediments, groundwater, landfills, disposal sites,
or in other environmental media at or migrating from the Related Assets; and

 

(v) all liabilities and obligations incurred by the Seller in accordance with
the terms of the Agreement with respect to capital expenditures associated with,
or on behalf of, the Related Assets.

 

2. Conflicts. Nothing in this Instrument of Assumption shall constitute a waiver
of, expansion of, or limitation upon, the rights, liabilities, duties,
obligations and remedies of Seller or Buyer under the Agreement and, in case of
any conflict, the terms and provisions of the Agreement shall govern.

 

3. Amendments; Waivers. This Instrument of Assumption cannot be changed or
terminated orally and no waiver of compliance with any provision or

 

D-2



--------------------------------------------------------------------------------

condition hereof shall be effective unless evidenced by an instrument in writing
duly executed by the parties hereto.

 

4. Governing Law. This Instrument of Assumption shall be governed by and
construed in accordance with the laws of the State of New York (without regard
to conflicts of law principles thereof) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

5. Binding Effect; Assignment. This Instrument of Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors in interest and permitted assigns. This Instrument of Assumption may
not be assigned by any party without the prior written consent of the other
party hereto. Notwithstanding the foregoing, Buyer may, without the prior
consent of Seller or any of its Affiliates, assign all of its rights and
obligations hereunder to any of its Affiliates, provided that no such assignment
will release Buyer from any liabilities or obligations hereunder.

 

6. Counterparts. This Instrument of Assumption may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7. Notices. All notices, requests, claims, demands and other communications
hereunder shall be made in accordance with Section 11.4 of the Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Instrument of Assumption
to be executed and delivered as of the date first written above.

 

Monongahela Power Company

By:            

Name:

       

Title:

   

 

MOUNTAINEER GAS HOLDINGS LIMITED

PARTNERSHIP

By   ARCLIGHT WV HOLDINGS I LLC     By  

ArcLight Energy Partners Fund II, L.P., its

Member

        By  

ArcLight PEF GP II, LLC, its general

partner

            By  

ArcLight Capital Holdings, LLC, its

Manager

               

By

                       

Name:

                       

Title:

   

 

By   IGS UTILITIES LLC    

By

               

Name:

           

Title:

   

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF TRANSITION SERVICES AGREEMENT

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF OPINION OF SELLER’S COUNSEL

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF OPINION OF BUYER’S COUNSEL

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

CERTAIN INDEMNIFICATION OBLIGATIONS

 

In addition to and without limiting the indemnification provided in Section
9.1(a)(i) and (ii) of the Agreement (provided there shall be no indemnification
pursuant to Section 9.1(a)(i) or (ii) to the extent indemnification for any
Indemnifiable Loss is provided pursuant to Section 9.1(a)(iii) of the Agreement
and this Exhibit H, the Seller will indemnify, defend and hold harmless the
Buyer Indemnified Parties from and against any and all Indemnifiable Losses
asserted against or suffered by the Buyer Indemnified Parties relating to,
resulting from or arising out of any Environmental Claim, including without
limitation, pollution or threat to human health or the environment, that is
related in any way to the ownership (including leasing, if applicable) or
operation of, or any previous owner’s, lessee’s or operator’s management, use,
control, ownership or operation of (i) the Old Cameron Service Center and (ii)
the real property listed below to the extent that the Environmental Claim arises
out of or relates to any of the specific conditions or circumstances identified
below for such real property or any investigation or remediation or cleanup of
any such condition or circumstance, provided, however, that any immaterial
factual inaccuracies in describing any matter or location herein shall not
affect or reduce Seller’s obligation as provided herein with respect to any such
condition or circumstance; provided, further, that in no case shall the Seller
be obligated to indemnify the Buyer Indemnified Parties against any
Indemnifiable Losses for which indemnification is provided pursuant to the
foregoing clause (ii) to the extent the aggregate amount of such Indemnifiable
Losses exceeds $7 million. The indemnification obligation of Seller pursuant to
the foregoing clause (ii) shall terminate upon the fifth anniversary of the
Closing Date.

 

Property: Logan Service Center, located on Route 5 in Mount Gay, West Virginia.

 

Conditions and Circumstances:

 

  1. All matters identified for this property in Schedule 5.14 (Environmental
Matters) hereof.

 

  2. Underground storage tank removed in approximately 1993.

 

  3. Release of creosote or oil for dust suppression.

 

  4. Storage of drip gas and antifreeze containers outdoors.

 

Property: Wheeling Service Center, located at 19th and Wood Streets in Wheeling,
West Virginia.

 

Conditions or circumstances:

 

  1. Two underground storage tanks removed in approximately 1989.

 

  2. Storage of drip gas and antifreeze containers outdoors and staining of
asphalt at such storage area.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H

 

  3. Historic underground and aboveground storage tanks shown on Sanborn maps.

 

  4. Fish kill that occurred on or about April 2003.

 

  5. Indoor floor drains.

 

  6. Two outdoor trench drains.

 

  7. Storage of hazardous materials (including methanol, glycol, waste
antifreeze and drip gas, and a drum of unknown material in the compressed gas
cage) without secondary containment.

 

Property: Nitro Service Center, located in the vicinity of 4200 First Avenue in
Nitro, West Virginia.

 

Conditions or circumstances:

 

  1. Underground storage tank removed in 1993.

 

  2. Disposition of soil removed from site of removed underground storage tank.

 

H-2